EXHIBIT 10.2
 
$75,000,000
 
CREDIT AGREEMENT
 
among
 
THE BRINK’S COMPANY,
as Parent Borrower,
 
CERTAIN OF PARENT BORROWER’S SUBSIDIARIES,
as Guarantors,
 
and
 
PNC BANK, NATIONAL ASSOCIATION,
as Lender
 
dated as of March 12, 2015
 


 


 
 

--------------------------------------------------------------------------------

 
 
 


 
TABLE OF CONTENTS

Page

ARTICLE I
 
1
     
DEFINITIONS, ETC.
1
     
Section 1.1
Definitions
1
Section 1.2
General
14
Section 1.3
Other Definitions and Provisions
14
Section 1.4
Accounting Terms
15
     
ARTICLE II
 
16
     
CREDIT FACILITY
16
     
Section 2.1
Amount and Terms of Credit
16
Section 2.2
Reserved
16
Section 2.3
Reserved
16
Section 2.4
Repayment of the Loan
16
     
ARTICLE III
 
18
     
RESERVED
 
18
     
ARTICLE IV
 
18
     
GENERAL LOAN PROVISIONS
18
     
Section 4.1
Interest
18
Section 4.2
Upfront Fee
19
Section 4.3
Manner of Payment
19
Section 4.4
Crediting of Payments and Proceeds
19
Section 4.5
Reserved
19
Section 4.6
Reserved
19
Section 4.7
Changed Circumstances; Illegality
19
Section 4.8
Indemnity
21
Section 4.9
Capital Requirements
22
Section 4.10
Taxes.
22
     
ARTICLE V
 
27
     
CONDITIONS OF CLOSING AND BORROWING
27
     
Section 5.1
Conditions to Closing
27
     
ARTICLE VI
 
29
     
REPRESENTATIONS AND WARRANTIES
29

 
 
 
i

--------------------------------------------------------------------------------

 
 
Section 6.1
Representations and Warranties
29
Section 6.2
Accuracy and Completeness of Information
33
Section 6.3
Labor Matters
34
Section 6.4
Survival of Representations and Warranties, Etc.
34
     
ARTICLE VII
 
34
     
FINANCIAL INFORMATION AND NOTICES
34
     
Section 7.1
Financial Statements. Etc.
34
Section 7.2
Notice of Litigation and Other Matters
37
     
ARTICLE VIII
 
37
     
AFFIRMATIVE COVENANTS
37
     
Section 8.1
Payment of Taxes. etc.
37
Section 8.2
Maintenance of Insurance
38
Section 8.3
Preservation of Legal Existence, etc.
38
Section 8.4
Compliance with Laws, etc.
38
Section 8.5
Compliance with ERISA and the Code
38
Section 8.6
Compliance with Contracts, etc.
39
Section 8.7
Access to Properties
39
Section 8.8
Conduct of Business
39
Section 8.9
Use of Proceeds
39
Section 8.10
Additional Guarantors
39
     
ARTICLE IX
 
40
     
NEGATIVE COVENANTS
40
     
Section 9.1
Financial Covenants
40
Section 9.2
Limitations on Liens
40
Section 9.3
Disposition of Debt and Shares of Restricted Subsidiaries; Issuance of Shares by
Restricted Subsidiaries; Consolidation, Merger or Disposition of Assets
43
Section 9.4
Transactions with Affiliates
43
Section 9.5
Compliance with Regulations T, U and X
44
Section 9.6
Hedging Agreements
44
Section 9.7
ERISA
44
Section 9.8
Limitations on Acquisitions
45
Section 9.9
Sale Leaseback Transactions
45
Section 9.10
Limitations on Investments
45
Section 9.11
Limitations on Priority Debt
46
Section 9.12
Restricted Payments
46
     
ARTICLE X
 
47
     
GUARANTY
 
47

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Section 10.1
Guaranty of Payment
47
Section 10.2
Obligations Unconditional
47
Section 10.3
Modifications
48
Section 10.4
Waiver of Rights
49
Section 10.5
Reinstatement
49
Section 10.6
Remedies
49
Section 10.7
Subrogation
49
Section 10.8
Limitation of Guaranty
50
Section 10.9
Termination of Guaranty Upon Divestiture
50
     
ARTICLE XI
 
50
     
DEFAULT AND REMEDIES
50
     
Section 11.1
Events of Default
50
Section 11.2
Remedies
53
Section 11.3
Rights and Remedies Cumulative; Non-Waiver; etc.
53
     
ARTICLE XII
 
54
     
RESERVED
 
54
     
ARTICLE XIII
 
54
     
MISCELLANEOUS
54
     
Section 13.1
Notices
54
Section 13.2
Expenses, Indemnity
55
Section 13.3
GOVERNING LAW
56
Section 13.4
Consent to Jurisdiction; Waiver
56
Section 13.5
WAIVER OF JURY TRIAL
57
Section 13.6
Reversal of Payments
57
Section 13.7
Accounting Matters
57
Section 13.8
Successors and Assigns; Participations; Confidentiality
57
Section 13.9
Disclosure of Information; Confidentiality
59
Section 13.10
Amendments, Waivers and Consents
59
Section 13.11
Performance of Duties
59
Section 13.12
All Powers Coupled with Interest
59
Section 13.13
Acknowledgements
60
Section 13.14
Survival of Indemnities
60
Section 13.15
Titles and Captions
60
Section 13.16
Severability of Provisions
60
Section 13.17
Counterparts
60
Section 13.18
Binding Effect; Term of Agreement
61
Section 13.19
Inconsistencies with Other Documents; Independent Effect of Covenants.
61
Section 13.20
Integration
61
Section 13.21
USA Patriot Act Notice
61







 
iii

--------------------------------------------------------------------------------

 
 
 




SCHEDULES
     
Schedule 1.1(c)
Unrestricted Subsidiaries of the Parent Borrower as of Closing Date
Schedule 6.1.6
Subsidiaries of the Parent Borrower as of Closing Date
Schedule 9.2
Liens as of Closing Date
   
EXHIBITS
     
Exhibit A
Form of Guarantor Joinder Agreement
Exhibit B
Form of Notice of Prepayment



 


 


 






 


 






 
iv

--------------------------------------------------------------------------------

 
 

 
CREDIT AGREEMENT dated as of March 12, 2015 among THE BRINK’S COMPANY, a
Virginia corporation (the “Parent Borrower”), certain of the Parent Borrower’s
Subsidiaries named on the signature pages hereto as guarantors, and PNC BANK,
NATIONAL ASSOCIATION (the “Lender”).
 
STATEMENT OF PURPOSE
 
WHEREAS, the Parent Borrower has requested, and the Lender has agreed, to make
available to the Parent Borrower a $75,000,000 term loan facility, on the terms
and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
 
ARTICLE I
 
DEFINITIONS, ETC.
 
Section 1.1   Definitions.
 
The following terms when used in this Agreement shall have the meanings assigned
to them below:
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  The term “control” means the possession,
directly or indirectly, of any power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Alternate Base Rate” means, at any time, for any day, a rate per annum equal to
the higher of (a) highest of (i) the Prime Rate in effect on such day, (ii) the
Federal Funds Rate in effect on such day plus ½ of 1%, and (iii) the LIBOR Rate
in effect on such day for an Interest Period of 1 month plus 1% and (b) 0%.  For
purposes hereof, “Prime Rate” means the rate of interest per annum publicly
announced from time to time by PNC as its prime rate in effect at its principal
office in Pittsburgh, Pennsylvania (the Prime Rate not necessarily being
intended to be the lowest rate of interest charged by PNC in connection with
extensions of credit to debtors).  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Rate or the LIBOR Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Rate or the LIBOR Rate, respectively.
 
“Alternate Base Rate Loan” means any Loan bearing interest at a rate based upon
the Alternate Base Rate.  Any Alternate Base Rate Loan shall bear interest at
the Alternate Base Rate plus 1.75%.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all
applicable orders and decrees of all courts and arbitrators.
 
“Applicable LT Rating” means (i) as to Moody’s, its rating of the Parent
Borrower’s senior, unsecured, long-term bank credit facility and (ii) as to S&P,
its corporate credit rating of the Parent Borrower’s senior, unsecured,
long-term, non-credit-enhanced debt for borrowed money.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
 
“Bankruptcy Event” means the occurrence and continuation of any of the Events of
Default set forth in Sections 11.1.8, 11.1.9 or 11.1.10, or any of those events
which with the passage of time, the giving of notice or any other condition,
would constitute such an Event of Default.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereof).
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Pittsburgh, Pennsylvania are authorized or required by law
to close, and if the applicable Business Day relates to any LIBOR Rate Loan,
such day must also be a day on which business dealings are carried on in the
London interbank market.
 
“Capital Lease” means, subject to Section 1.4, with respect to any Person who is
a lessee of property, any lease of any property that should, in accordance with
GAAP, be classified and accounted for as a capital lease on the lessee’s balance
sheet.
 
“Capital Lease Obligation” means the amount of the liability that is capitalized
in respect of any Capital Lease in accordance with GAAP.
 
“Cash Equivalents” means (a) demand deposits maintained in the ordinary course
of business, (b) securities issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (c) time
deposits, certificates of deposit, master notes and bankers acceptances of (i)
the Lender, (ii) any commercial bank or trust company (or any Affiliate thereof)
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-2 or the equivalent
thereof or from Moody’s is at least P-2 or the equivalent thereof (any such
bank, trust company or Affiliate thereof being an “Approved Institution”), in
each case with maturities of not more than 270 days from the date of
acquisition, (d) commercial paper and variable or fixed rate notes issued by any
Approved Institution (or by the parent company thereof) or any variable rate
notes issued by, or guaranteed by, any domestic corporation rated A-2 (or
similar ratings by successor rating agencies) or better by S&P or P-2 (or
similar ratings by successor rating agencies) or better by Moody’s and maturing
within six months of the date of acquisition, (e) repurchase agreements entered
into by any Person with a bank or trust company or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States in which
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (f) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by Approved Institutions, (g) obligations of states,
municipalities, counties, political subdivisions, agencies of the foregoing and
other similar entities, rated at least A, MIG-1 or MIG-2 by Moody’s or at least
A by S&P (or similar ratings by successor rating agencies), (h) unrated
obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities, supported by irrevocable
letters of credit issued by Approved Institutions, or (i) unrated general
obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities, provided that the issuer
has other outstanding general obligations rated at least A, MIG-1 or MIG-2 by
Moody’s or A by S&P (or similar ratings by successor rating agencies).
 
“Change in Control” shall be deemed to have occurred if (i) any “person” or
“group” of persons (within the meaning of Section 13(d) and 14(d) of the
Exchange Act) shall obtain, directly or indirectly, “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of shares representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Parent Borrower, (ii) a majority of the
seats on the board of directors of the Parent Borrower shall be occupied by
persons other than (x) directors on the Closing Date, (y) directors whose
election or nomination by shareholders or the board of directors of the Parent
Borrower was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
the board or (z) directors whose election or nomination by shareholders or the
board of directors of the Parent Borrower was approved by individuals referred
to in clauses (x) and/or (y) above constituting at the time of such election or
nomination at least a majority of the board or (iii) there shall have occurred
under the Private Placement NPA or any other indenture or other instrument
evidencing Debt for borrowed money of the Parent Borrower or any Restricted
Subsidiary in excess of $25,000,000 a “change in control” (as defined in the
Private Placement NPA or such other indenture or other instrument evidencing
such Debt) beyond any grace period permitted therein obligating the Parent
Borrower or any Restricted Subsidiary to repurchase, redeem or repay all or any
part of such Debt or any capital stock provided for therein.
 
“Closing Date” has the meaning assigned thereto in Section 5.1.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means the commitment of the Lender to make the Loan to the Parent
Borrower on the Closing Date in the principal amount of $75,000,000.  The
Lender’s Commitment on the Closing Date is $75,000,000.
 
“Consolidated Debt” means, as of any date of determination, without duplication,
all Debt of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in Restricted Subsidiaries.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, for the Parent Borrower and its Restricted
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense
(excluding clause (d) in the definition thereof), (ii) income tax expense,
(iii) depreciation, depletion and amortization, and (iv) all other non-cash
charges, determined on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in the Restricted
Subsidiaries.
 
“Consolidated Interest Expense” means, for any period, as applied to the Parent
Borrower and its Restricted Subsidiaries, all interest expense (whether paid or
accrued) and capitalized interest, including without limitation (a) the
amortization of debt discount and premium, (b) the interest component under
Capital Leases, (c) the implied interest component, discount or other similar
fees or charges in connection with any asset securitization program and (d) the
aggregate of all amounts paid in cash by the Parent Borrower during such period
as Restricted Payments, in each case determined on a consolidated basis in
accordance with GAAP after giving appropriate effect to any outside minority
interests in the Restricted Subsidiaries.
 
“Consolidated Lease Rentals” means, as of any date of determination, Lease
Rentals of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.
 
“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Parent Borrower and its Restricted Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP after giving appropriate effect
to any outside minority interests in the Restricted Subsidiaries, but excluding,
to the extent reflected in determining such net income, (a) any extraordinary
gains and losses for such period, (b) any non-cash impairment, valuation
allowance, write-up, write-down or write-off in the book value of any assets and
(c) any non-cash loss in connection with the disposition of any assets.
 
“Consolidated Net Worth” means, as of any date, as applied to the Parent
Borrower and its Restricted Subsidiaries, shareholders’ equity or net worth as
determined and computed on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in the Restricted
Subsidiaries, provided that in determining “Consolidated Net Worth” there shall
be (a) included any issuance of preferred stock by the Parent Borrower and (b)
excluded (i) any extraordinary gains and losses, (ii) any non-cash impairment,
valuation allowance, write-down or write-off in the book value of any assets,
(iii) any non-cash loss in connection with the disposition of any assets and
(iv) unfunded retirement liabilities of the Parent Borrower and its Restricted
Subsidiaries associated with pension plans and United Mine Workers of America
retiree medical plans and black lung obligations; provided further, that the
items referred to in clauses (i), (ii) and (iii), shall be excluded only to the
extent that such items are recorded following the date hereof.
 
“Consolidated Total Assets” means, as of any date of determination, the total
consolidated assets of the Parent Borrower and its Restricted Subsidiaries, as
shown on the most recent consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries furnished or caused to be furnished to the Lender
pursuant to Section 7.1.1.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Credit Parties” means, collectively, the Parent Borrower and the Guarantors;
“Credit Party” means any one of them.
 
“Current SEC Reports” means the most recent report on Form 10-K, or any
successor form, and any amendments thereto filed by the Parent Borrower with the
Securities and Exchange Commission (the “Commission”) and any reports on Forms
10-Q and/or 8-K, or any successor forms, and any amendments thereto, filed by
the Parent Borrower with the Commission after the date of such report on Form
10-K.
 
“Debt” of any Person means at any date of determination, without duplication,
the sum of the following determined and calculated in accordance with GAAP:  (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business that is not more than 60 days past due) which would appear as
liabilities on a balance sheet of such Person, (c) all Debt of others secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, provided that for purposes hereof
the amount of such Debt shall be calculated at the greater of (i) the amount of
such Debt as to which there is recourse to such Person and (ii) the fair market
value of the property which is subject to the Lien, (d) all Support Obligations
of such Person with respect to Debt of others, (e) the principal portion of all
obligations of such Person under Capital Leases, (f) the maximum amount of all
drafts drawn under standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person (to the extent unreimbursed),
and (g) the outstanding attributed principal amount under any asset
securitization program of such Person.  The Debt of any Person shall include the
Debt of any partnership or joint venture in which such Person is a general
partner or a joint venturer, but only to the extent to which there is recourse
to such Person for payment of such Debt.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
administration, extraordinary administration or similar debtor relief laws of
the United States or other applicable jurisdictions (U.S. domestic or foreign)
from time to time in effect and affecting the rights of creditors generally.
 
“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or both, would constitute an Event of
Default.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Environmental Laws” means any and all federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the
 
 
 
5

--------------------------------------------------------------------------------

 
 
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any Person who together with the Parent Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.
 
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means, for any day, the higher of (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by PNC from three federal
funds brokers of recognized standing selected by it and (b) 0%.
 
“Fee Letter” means the letter agreement between the Lender and the Parent
Borrower dated as of the Closing Date relating to certain fees payable by the
Parent Borrower to the Lender in respect of the transactions contemplated by
this Agreement.
 
“Fiscal Quarter” means a fiscal quarter of the Parent Borrower of any Fiscal
Year.
 
“Fiscal Year” means the fiscal year of the Parent Borrower ending on December 31
in any year.
 
“Foreign Lender” means the Lender if it is organized under the laws of a
jurisdiction other than that in which the Parent Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Borrower or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Foreign Subsidiary” means each Subsidiary of the Parent Borrower that is not
organized under the laws of the United States or any State or territory thereof.
 
“Funding Office” means the office of the Lender specified in Section 13.1.3, or
any subsequent office which shall have been specified by the Lender for such
purpose by written notice to the Parent Borrower.
 
“GAAP” means generally accepted accounting principles in the United States, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis throughout the period indicated, subject to Section 1.4.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, in each case whether U.S. domestic or foreign (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guaranteed Obligations” means, without duplication, all of the Obligations of
the Parent Borrower to the Lender, whenever arising, under this Agreement, the
Note or any other Loan Document (including, but not limited to, obligations with
respect to principal, interest and fees).
 
“Guarantor” means each Subsidiary of the Parent Borrower identified as a
“Guarantor” on the signature pages hereto and any Subsidiary that becomes a
Guarantor hereunder after the Closing Date by execution of a Guarantor Joinder
Agreement pursuant to Section 8.10; provided that each of Pittston Minerals
Group Inc. and Pittston Coal Company shall not be a Guarantor hereunder.
 
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement executed by a
Guarantor and the Lender in substantially the form of Exhibit A.
 
“Hazardous Materials” means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,
 
 
 
7

--------------------------------------------------------------------------------

 
 
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Indemnitee” has the meaning assigned thereto in Section 13.2.
 
“Information” has the meaning assigned thereto in Section 13.9.
 
“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the period of four (4) consecutive Fiscal Quarters ending as of such
day.
 
“Interest Period” has the meaning assigned thereto in Section 4.1.2.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of indebtedness, securities or otherwise) of
capital stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (b) any deposit with, or
advance, loan or other extension of credit to, such Person (other than deposits
made in connection with the purchase of equipment or other assets in the
ordinary course of business) or (c) any other capital contribution to or
investment in such Person.
 
“Labor Laws” means any and all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments and orders relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing.
 
“Lease” means a lease, other than a Capital Lease, of real or personal, or real
and personal, property.
 
“Lease Rentals” for any period means the sum of the rental and other obligations
to be paid by the lessee under a Lease during the remaining term of such Lease
(excluding any extension or renewal thereof at the option of the lessor or the
lessee unless such option has been exercised), excluding any amount required to
be paid by the lessee (whether or not therein designated as rent or additional
rent) on account of maintenance and repairs, insurance, taxes, assessments,
water rates and similar charges.
 
“Lender” has the meaning assigned thereto in the introductory paragraph hereto.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Lending Office” means, with respect to the Lender, the office(s) of the Lender
maintaining the Loan made hereunder.
 
“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) Consolidated Debt as of such day to (b) Consolidated EBITDA for the period
of four (4) consecutive Fiscal Quarters ending as of such day.
 
“LIBOR Rate” means with respect to each day during the Interest Period
pertaining to a LIBOR Rate Loan, the higher of:  (a) the rate per annum
determined by Lender by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate which appears on
the Bloomberg page that displays rates at which US dollar deposits are offered
by leading banks in the London interbank deposit market, or the rate which is
quoted by another source selected by Lender which has been approved by the ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (for purposes of this definition, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the first day of such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg page or any Alternate Source, a comparable
replacement rate determined by Lender at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage;  and (b) 0%.  LIBOR may also be expressed by the
following formula:
 

   
London interbank offered rates quoted by Bloomberg or  appropriate successor
LIBOR
=
1.00- LIBOR Reserve Percentage



The LIBOR Rate shall be adjusted automatically as to all LIBOR Rate Loans then
outstanding as of the effective date of any change in the LIBOR Reserve
Percentage. The Lender shall give prompt notice to the Parent Borrower of the
LIBOR Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.  If the LIBOR Rate as calculated as
provided herein shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
 
“LIBOR Rate Loan” means a Loan bearing interest at a rate based upon the LIBOR
Rate.
 
“LIBOR Reserve Percentage” means, for any day, the percentage which is in effect
for such day as prescribed by the Federal Reserve Board (or any successor) for
determining the maximum reserve requirement (including without limitation any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City and to which the Lender is then subject.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Loan Documents” means, collectively, this Agreement, the Note, any Guarantor
Joinder Agreement, the Fee Letter and each other document, instrument and
agreement executed and delivered by any Credit Party for the benefit of the
Lender in connection with this Agreement.
 
“Loan” means the term loan made by the Lender hereunder on the Closing Date.
 
“Margin Stock” has the meaning given such term under Regulation U of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Parent Borrower and its Restricted
Subsidiaries taken as a whole that would impair the ability of the Credit
Parties to perform their obligations under the Loan Documents or (b) the rights
or remedies of the Lender under the Loan Documents.
 
“Material Domestic Subsidiary” means any Subsidiary of the Parent Borrower which
(a) is organized under the laws of the United States, any state thereof or the
District of Columbia and (b) together with its Subsidiaries, (i) owns more than
twenty percent (20%), as of any date, of the assets and properties of the Parent
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP after giving appropriate effect to any outside minority
interests in the Restricted Subsidiaries or (ii) accounts for more than twenty
percent (20%) of Consolidated EBITDA.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
400l(a)(3) of ERISA and is subject to Title IV of ERISA to which the Parent
Borrower or any ERISA Affiliate is making, has made, is accruing or has accrued
an obligation to make, contributions within the preceding six years.
 
“MXN Swingline Effectiveness Period” has the meaning set forth in the Revolving
Credit Agreement.
 
“Note” means that certain Term Note which evidences the Loan in the principal
amount of $75,000,000 executed by the Parent Borrower payable to the order of
Lender dated as of the Closing Date.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4.3.
 
“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the Note and all principal of and interest on the Loan, (b) all
payment and other obligations owing or payable at any time by the Parent
Borrower to Lender or any Affiliate of Lender under or in connection with any
Hedging Agreement required or permitted by this Agreement, (c) interest and fees
that accrue under the Loan Documents after the commencement by or against any
Credit Party of any proceeding under any Debtor Relief Laws, and (d) all other
fees and commissions (including attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties to the Lender of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note,
in each case under or in respect of this Agreement or any of the other Loan
Documents.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Taxes” has the meaning assigned thereto in Section 4.10.2.
 
“Parent Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
 
“Participant” has the meaning assigned thereto in Section 13.8.3.
 
“Participant Register” has the meaning assigned thereto in Section 13.8.3.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of the Parent Borrower or any of its ERISA Affiliates.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
 
“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA, other than a Multiemployer Plan, and in respect of which the Parent
Borrower or any ERISA Affiliate is (or if such plan were terminated at such
time, would, under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“PNC” means PNC Bank, National Association.
 
“Prime Rate” has the meaning assigned thereto in the definition of “Alternate
Base Rate”.
 
“Priority Debt” means “Priority Debt” as calculated under and pursuant to the
terms of the Private Placement NPA as in effect on the Closing Date deducting
therefrom (other than during a MXN Swingline Effectiveness Period) other Debt
denominated in Mexican pesos in an aggregate principal Dollar equivalent amount
not more than $40,000,000, the proceeds of which are used to finance the Mexican
operations of the Parent Borrower and its Subsidiaries.
 
“Private Placement Notes” means either of the $50,000,000 4.57% Guaranteed
Senior Unsecured Notes, Series A, due January 24, 2021 or $50,000,000 5.20%
Guaranteed Senior Unsecured Notes, Series B, due January 24, 2021, in each case
issued by the Parent Borrower, and any extension, renewal, refinancing or
replacement of any of the foregoing.
 
“Private Placement NPA” means the Note Purchase Agreement, dated as of January
24, 2011, among the Parent Borrower, as issuer, and the purchasers of the
Private Placement Notes party thereto.
 
“Register” has the meaning assigned thereto in Section 13.8.2(d).
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Pension Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30) day notice period is waived under subsection
.22, .23, .27 or .28 of PBGC Regulation Section 4043.
 
“Responsible Officer” means any of the following: the chief executive officer,
chief financial officer or treasurer of the Parent Borrower or any other officer
of the Parent Borrower proposed by the Parent Borrower and reasonably acceptable
to the Lender.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Parent Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
equity interest, or on account of any return of capital to the Parent Borrower’s
shareholders, partners or members (or the equivalent Person thereof).
 
“Restricted Subsidiary” means:
 
(i)    any Subsidiary of the Parent Borrower as of the Closing Date other than a
Subsidiary designated as an Unrestricted Subsidiary in Schedule 1.1(c);
 
(ii)   any other Material Domestic Subsidiary of the Parent Borrower;
 
(iii)   any other Subsidiary of the Parent Borrower that is a Guarantor;
 
(iv)    any other Subsidiary of the Parent Borrower that owns, directly or
indirectly, any of the capital stock of any Guarantor; and
 
(v)   any other Person that becomes a Subsidiary of the Parent Borrower after
the Closing Date unless prior to such Person becoming a Subsidiary a Responsible
Officer of the Parent Borrower designates such Subsidiary as an Unrestricted
Subsidiary, in accordance with the following paragraph.
 
A Restricted Subsidiary (other than any Material Domestic Subsidiary, any
Subsidiary that is a Guarantor, or any Subsidiary that owns, directly or
indirectly, any of the capital stock of any Guarantor) may be designated by a
Responsible Officer of the Parent Borrower as an Unrestricted Subsidiary by
written notice to the Lender, but only if (a) the Subsidiary owns no shares,
directly or indirectly, of the Parent Borrower or any Restricted Subsidiary and
(b) immediately after such designation, the Leverage Ratio is not greater than
3.25 to 1.00 and the Interest Coverage Ratio is at least 3.00 to 1.00.  An
Unrestricted Subsidiary may be designated by a Responsible Officer of the Parent
Borrower as a Restricted Subsidiary by written notice to the Lender, but only if
immediately after such designation (x) the Parent Borrower shall be in
compliance with Section 9.2 and (y) the Leverage Ratio is not greater than 3.25
to 1.00 and the Interest Coverage Ratio is at least 3.00 to 1.00.
 
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 10, 2015, among the Parent Borrower, certain
Subsidiaries of the
 
 
 
12

--------------------------------------------------------------------------------

 
 
Parent Borrower, the lenders from time to time party thereto and Wells Fargo
Bank, National Association, as administrative agent.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Sale and Leaseback Transaction” means the sale by the Parent Borrower or a
Restricted Subsidiary to any Person (other than the Parent Borrower or any
Restricted Subsidiary) of any property or asset and, as part of the same
transaction or series of transactions, the leasing as lessee by the Parent
Borrower or any Restricted Subsidiary of the same or another property or asset
which it intends to use for substantially the same purpose.
 
“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
 
“Specified Maturity Date” means March 12, 2022; provided, however, that if such
date is not a Business Day, the Specified Maturity Date shall be the next
preceding Business Day.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Parent
Borrower.
 
“Support Obligation” means, with respect to any Person, at any date without
duplication, any Debt of another Person that is guaranteed, directly or
indirectly in any manner, by such Person or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person or any Debt of another Person that has the substantially
equivalent or similar economic effect of being guaranteed by such Person or of
otherwise making such Person contingently liable therefor, through an agreement
or otherwise, including, without limitation, an agreement (i) to purchase, or to
advance or supply funds for the payment or purchase of, such Debt, or (ii) to
make any loan, advance, capital contribution or other investment in such other
Person to assure a minimum equity, asset base, working capital or other balance
sheet condition for any date, or to provide funds for the payment of any
liability, dividend or stock liquidation payment, or otherwise to supply funds
to or in any manner invest in such other Person (unless such investment is
expected to constitute a permitted investment under Section 9.10).
 
“Taxes” has the meaning assigned thereto in Section 4.10.1.
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Unasserted Contingent Obligations” means, at any time, with respect to the
Obligations, obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities (excluding the principal of, and interest and
premium (if any) on, and fees and expenses relating to, such Obligations) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of such Obligations for indemnification, no notice for indemnification has
been issued by the indemnitee) at such time.
 
“Unfunded Current Liability” of any Pension Plan means the amount, if any, by
which the actuarial present value of the accumulated plan benefits under the
Pension Plan as of the close of its most recent year, determined in accordance
with actuarial assumptions at such time consistent with Statement of Financial
Accounting Standards No. 87 (irrespective of any subsequent changes to or
replacements of such Statement), exceeds the sum of (a) the market value of the
assets allocable thereto and (b) $5,000,000.
 
“United States” and “U.S.” mean the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, 107
P.L. 56, as amended.
 
Section 1.2   General.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, feminine
and neuter.
 
Section 1.3   Other Definitions and Provisions.
 
1.3.1   Use of Capitalized Terms.  Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings
provided herein when used in this Agreement and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.
 
1.3.2   Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including articles of incorporation or comparable
organizational documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words
 
 
 
14

--------------------------------------------------------------------------------

 
 
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, implementing,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
Section 1.4   Accounting Terms.
 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lender hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis (except for
changes concurred by the Parent Borrower’s independent public accountants and
disclosed in writing to the Lender).  All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
(except for changes concurred by the Parent Borrower’s independent public
accountants and disclosed in writing to the Lender) with the most recent annual
or quarterly financial statements delivered pursuant to Section 7.1 (or, prior
to the delivery of the first financial statements pursuant to Section 7.1,
consistent (except for changes concurred by the Parent Borrower’s independent
public accountants and disclosed in writing to the Lender) with the annual
audited financial statements referenced in Section 6.1.7); provided, however, if
(a) the Parent Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP, the rules promulgated with respect thereto or to any change in the
application of GAAP concurred by the Parent Borrower’s independent public
accountants or (b) the Lender shall so object in writing within 60 days after
delivery of such financial statements or object to any change in the application
of GAAP concurred by the Parent Borrower’s independent public accountants, then
(i) such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Parent Borrower to the Lender as to which
no such objection shall have been made and (ii) the Lender and the Parent
Borrower shall negotiate in good faith to amend such ratio or requirement as to
which objections shall have been made to preserve the original intent thereof in
light of such change in GAAP.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant contained herein (including, without
limitation, any financial covenant), (i) any election by the Parent Borrower or
any Subsidiary to measure an item of Indebtedness using fair value (as permitted
by FASB ASC 825 or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made and (ii)
any lease that is treated as an operating lease for purposes of GAAP as of the
Closing Date shall not be treated as
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Debt and shall continue to be treated as an operating lease (and any future
lease that would be treated as an operating lease for purposes of GAAP as of the
Closing Date shall be similarly treated).
 
 
ARTICLE II
 
CREDIT FACILITY
 
Section 2.1   Amount and Terms of Credit.
 
2.1.1   Description of Facility.  Upon the terms and subject to the conditions
set forth in this Agreement, the Lender agrees to make the Loan to the Parent
Borrower on the Closing Date in the principal amount equal to its
Commitment.  Amounts paid or prepaid in respect of the Loan may not be
reborrowed.  The proceeds of the Loan shall be disbursed in a single advance on
the Closing Date.  The Loan shall be evidenced by the Note and the entire unpaid
principal balance of the Loan including all accrued but unpaid interest shall be
due on the Specified Maturity Date.
 
2.1.2   Application of Loan Proceeds.  The proceeds of the Loan shall be used by
the Parent Borrower to finance the working capital needs and capital
expenditures of the Parent Borrower and its Subsidiaries and to refinance Debt
outstanding under the Revolving Credit Agreement on the Closing Date.
 
Section 2.2   Reserved.
 
Section 2.3   Reserved.
 
Section 2.4   Repayment of the Loan.
 
2.4.1   Repayment on Specified Maturity Date.  The Parent Borrower agrees to
repay the outstanding principal amount of the Loan made to it hereunder in full
on the Specified Maturity Date, with all accrued but unpaid interest thereon.
 
2.4.2   Scheduled Principal Repayments.  The Loan shall be repaid, beginning on
April 30, 2015, and on the last day of each calendar month thereafter, in the
amounts as set forth in the following table.  In addition to making these
monthly payments of principal on the Loan, monthly payments of accrued interest
shall also be due as provided in Section 4.1.4 below.
 
Payment
Date                                                                                     Payment
Amount
 
April 30, 2015 through and
including                                                      $437,500
March 31, 2020


April 30, 2020 through and
including                                                      $625,000
March 31, 2021


April 30, 2021 through
the                                                                     $687,500
Specified Maturity Date
 
 
 
16

--------------------------------------------------------------------------------

 
 
2.4.3   Optional Prepayments.
 
(a)           At any time on and after the third anniversary of the Closing Date
but prior to the fifth anniversary of the Closing Date, and provided that the
aggregate amount of all of such prepayments does not exceed $25,000,000, the
Parent Borrower may prepay the Loan in part, but not in whole, without premium
or penalty, except for any amount required to be paid pursuant to Section 4.8,
by delivering to the Lender an irrevocable notice in the form attached hereto as
Exhibit B (a “Notice of Prepayment”) at least three (3) Business Days prior to
the proposed prepayment date, specifying the date and amount of prepayment.  At
any time on and after the fifth anniversary of the Closing Date, the Parent
Borrower may prepay the Loan in whole or in part, without premium or penalty,
except for any amount required to be paid pursuant to Section 4.8, by delivering
an irrevocable Notice of Prepayment to the Lender at least three (3) Business
Days prior to the proposed prepayment date, specifying the date and amount of
prepayment.  Unless otherwise agreed by the Lender, each partial prepayment
shall be in a minimum amount of $5,000,000.
 
(b)           Any prepayment of the Loan pursuant to this Section 2.4.3 made on
or prior to the fifth anniversary of the Closing Date shall be subject to
payment by the Parent Borrower to Lender of a prepayment premium equal to: (a)
five percent (5.0%) of the prepayment amount, if the prepayment occurs on or
prior to the first anniversary of the Closing Date; (b) four percent (4.0%) of
the prepayment amount, if the prepayment occurs after the first anniversary of
the Closing Date, but on or prior to the second anniversary of the Closing Date;
(c) three percent (3.0%) of the prepayment amount, if the prepayment occurs
after the second anniversary of the Closing Date, but on or prior to the third
anniversary of the Closing Date; (d) two percent (2.0%) of the prepayment
amount, if the prepayment occurs after the third anniversary of the Closing
Date, but on or prior to the fourth anniversary of the Closing Date; or (e) one
percent (1.0%) of the prepayment amount, if the prepayment occurs after the
fourth anniversary of the Closing Date, but on or before the fifth anniversary
of the Closing Date.  Any prepayment of the Loan made after the fifth
anniversary of the Closing Date is not subject to any prepayment premium or
penalty, except for any amount required to be paid pursuant to Section 4.8.
 
(c)           If any such Notice of Prepayment is given (whether for a partial
or full prepayment), the amount specified in such notice shall be due and
payable on the date set forth in such notice.  Each Notice of Prepayment shall
be irrevocable, provided that such notice may be conditioned upon the
effectiveness of other credit facilities or the occurrence of any event, in
which case such notice may be revoked by the Parent Borrower by notice to the
Lender that such condition has not been satisfied.  All partial Loan prepayments
permitted pursuant to this Section 2.4.3 shall be applied to the unpaid
installments of principal of the Loan in the inverse order of scheduled
maturities.
 
2.4.4   Limitation on Repayment of a LIBOR Rate Loan.  The Parent Borrower may
not repay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such repayment is accompanied by any
amount required to be paid pursuant to Section 4.8 hereof.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
RESERVED
 
 
ARTICLE IV
 
GENERAL LOAN PROVISIONS
 
Section 4.1   Interest.
 
4.1.1   Interest Rate Options.  Unless conversion of a LIBOR Rate Loan to an
Alternate Base Rate Loan is required pursuant to Section 4.7.1 or Section 4.7.2,
the Loan hereunder shall be maintained as a LIBOR Rate Loan and the aggregate
unpaid principal balance of the Loan shall bear interest at the LIBOR Rate plus
1.75%; provided that each such interest rate shall be increased by any amount
required pursuant to Section 4.1.3.
 
4.1.2   Interest Period.  In connection with each LIBOR Rate Loan, the interest
period shall be period equal to approximately one calendar month, commencing on
the first Business Day of a calendar month through but excluding the first
Business Day of the immediately succeeding calendar month (the “Interest
Period”); provided that no Interest Period shall extend beyond the Specified
Maturity Date.
 
4.1.3   Default Rate.  Notwithstanding the foregoing provisions of this Section
4.1 but subject to Section 4.1.5, if any principal of or interest on the Loan or
any fee or other amount payable by the Parent Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of the Loan, 2% plus the
rate otherwise applicable to the Loan as provided in the foregoing provisions of
this Section 4.1, or (ii) in the case of any other amount, 2% plus the rate
applicable to Alternate Base Rate Loans made in the United States as provided in
Section 4.1.1.  Interest shall continue to accrue on the amount of the Loan
outstanding after the filing by or against the Parent Borrower of any petition
seeking any relief in bankruptcy or under any Debtor Relief Law.
 
4.1.4   Interest Payment and Computation.
 
(a)           Interest on the Loan shall be payable by the Parent Borrower in
arrears on the last Business Day of each calendar month commencing on April 30,
2015, provided that interest accrued pursuant to Section 4.1.3 shall be payable
on demand.
 
(b)           Interest on the Loan and all fees payable hereunder shall be
computed on the basis of a 360-day year and assessed for the actual number of
days elapsed.
 
4.1.5   Maximum Rate.  In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest hereunder charged or collected pursuant to the
terms of this Agreement exceed the highest rate permissible under any Applicable
Law which a court of competent jurisdiction shall, in a final determination,
deem applicable hereto.  In the event that such a court determines that the
Lender has charged or received interest hereunder in excess of the highest
applicable rate, the rate in effect hereunder shall automatically be reduced to
the
 
 
 
18

--------------------------------------------------------------------------------

 
 
maximum rate permitted by Applicable Law and the Lender shall at the Parent
Borrower’s option, (i) promptly refund to the Parent Borrower any interest
received by the Lender in excess of the maximum lawful rate or (ii) apply such
excess to the principal balance of the Obligations.  It is the intent hereof
that the Parent Borrower not pay or contract to pay, and that the Lender not
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Parent Borrower under
Applicable Law.
 
Section 4.2   Upfront Fee.
 
The Parent Borrower shall pay to the Lender an upfront fee on the Closing Date,
as required under the Fee Letter.  Such fee shall be fully earned when paid.
 
Section 4.3   Manner of Payment.
 
Each payment by any Credit Party on account of the principal of or interest on
the Loan or of any fee, commission or other amounts payable to the Lender under
this Agreement shall be made on the date specified for payment under this
Agreement to the Lender at the relevant Funding Office, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever (except for the excluded taxes covered by Section 4.10.1). Such
payments shall be made no later than 3:00 p.m., Pittsburgh, Pennsylvania
time.  Any payment received after the time set forth in the immediately
preceding sentence shall be deemed to have been made on the next succeeding
Business Day for all purposes.
 
Section 4.4   Crediting of Payments and Proceeds.
 
In the event that any Credit Party shall fail to pay any of the Obligations when
due and the Obligations have been accelerated pursuant to Section 11.2.1, all
payments received by the Lender upon the Obligations and all net proceeds from
the enforcement of the Obligations shall be applied first to all expenses then
due and payable by the Credit Parties hereunder, then to all indemnity
obligations then due and payable by the Credit Parties hereunder, then to all
fees then due and payable, then to accrued and unpaid interest on the Loan, and
then to the principal amount of the Loan.
 
Section 4.5   Reserved.
 
Section 4.6   Reserved.
 
Section 4.7        Changed Circumstances; Illegality.
 
4.7.1   Circumstances Affecting LIBOR Rate Availability.  If with respect to a
LIBOR Rate Loan the Lender shall determine, acting reasonably and in good faith,
(i) that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for the Interest Period with respect to a LIBOR Rate
Loan or (ii) that the LIBOR Rate applicable to a LIBOR Rate Loan will not
adequately and fairly reflect the cost to the Lender of funding LIBOR Rate Loans
for the Interest Period, then the Lender shall forthwith give notice thereof to
the Parent Borrower.  Thereafter, until the Lender notifies the Parent Borrower
that such circumstances no longer exist, the obligation of the Lender to make
LIBOR Rate Loans, or continue the Loan as, a LIBOR Rate Loan shall be suspended,
and the Lender shall convert the
 
 
 
19

--------------------------------------------------------------------------------

 
 
then outstanding principal amount of each such LIBOR Rate Loan to an Alternate
Base Rate Loan as of the last day of the Interest Period.
 
4.7.2   Illegality.
 
If, after the Closing Date, the introduction of, or any change in, any
Applicable Law or any change in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance by the Lender (or any of its Lending Offices) with any
request or directive (whether or not having the force of law) issued after the
Closing Date of any such Governmental Authority, shall make it unlawful or
impossible for the Lender (or any of its Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan, the Lender shall
promptly give notice thereof to the Parent Borrower.  Thereafter, until the
Lender notifies the Parent Borrower that such circumstances no longer exist, if
the Lender may not lawfully continue to maintain a LIBOR Rate Loan, the LIBOR
Rate Loan shall immediately be converted to an Alternate Base Rate Loan.
 
4.7.3   Increased Costs.  If, after the Closing Date, the introduction of, or
any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by the Lender (or any of its Lending
Offices) with any request or directive (whether or not having the force of law)
issued after the Closing Date of such Governmental Authority, provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be issued after
the Closing Date, regardless of the date enacted, adopted or issued:
 
(a)           shall subject the Lender (or any of its Lending Offices) to any
tax, duty or other charge with respect to the Loan or shall change the basis of
taxation of payments to the Lender (or any of its Lending Offices) of the
principal of or interest on the Loan or any other amounts due under this
Agreement in respect thereof (without duplication of any taxes covered by
Section 4.10 and without coverage of any taxes expressly excluded by Section
4.10); or
 
(b)           shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board other than those used to calculate
the LIBOR Rate), special deposit, insurance or capital or similar requirement
against assets of, deposits with or for the account of, or credit extended by
the Lender (or any of its Lending Offices) or shall impose on the Lender (or any
of its Lending Offices) or the foreign exchange and interbank markets any other
condition affecting the Loan;
 
and the result of any event of the kind described in this Section 4.7.3, is to
increase the costs to the Lender of making, converting to, continuing or
maintaining any LIBOR Rate Loan or to reduce the yield or amount of any sum
received or receivable by the Lender under this Agreement in an amount deemed by
the Lender to be material, then the Lender may promptly notify the Parent
Borrower of such fact and demand compensation therefor and, within fifteen
 
 
 
20

--------------------------------------------------------------------------------

 
 
(15) days after receipt by the Parent Borrower of such notice from the Lender,
the applicable Borrower shall pay to the Lender such additional amount or
amounts as will compensate the Lender for such increased cost or reduction.  The
Lender will promptly notify the Parent Borrower of any event of which it has
knowledge which will entitle the Lender to compensation pursuant to this Section
4.7.3.  The amount of such compensation shall be determined, in the Lender’s
reasonable discretion, based upon the assumption that the Lender funded the
LIBOR Rate Loans, in the interbank eurocurrency market and using any reasonable
attribution or averaging methods which the Lender deems appropriate and
practical.  A certificate of the Lender setting forth in reasonable detail the
basis for determining such amount or amounts necessary to compensate the Lender
shall be delivered by the Lender to the  Parent Borrower and shall be
conclusively presumed to be absent manifest error.  Notwithstanding any other
provision herein, the Lender shall not demand compensation pursuant to this
Section 4.7.3 if it shall not at the time be the general policy or practice of
the Lender to demand such compensation from similarly situated borrowers (to the
extent that the Lender has the right to do so under its credit facilities with
similarly situated borrowers).
 
4.7.4   Reserved.
 
4.7.5   Mitigation.  If the Lender demands compensation under Section 4.7.3 or
if the obligation of the Lender to make LIBOR Rate Loans is suspended under
Section 4.7.2, then the Lender will use reasonable efforts to mitigate such
issues including by designating a different Lending Office for the Loan if such
designation would avoid the need for, or reduce the amount of, such compensation
or permit the Lender to make and maintain a LIBOR Rate Loan under Section 4.7.2
and would not, in the sole judgment of the Lender, be otherwise disadvantageous
to the Lender.  A certificate of the Lender setting forth the additional amount
or amounts required to compensate the Lender in respect of any increased costs,
the changes as a result of which such amounts are due and the manner of
computing such amounts shall be deemed conclusive, provided that the
determinations set forth in such certificate are made reasonably and in good
faith.  If the Lender demands compensation from the Parent Borrower under this
Section 4.7 more than one hundred eighty (180) days after the Lender had
knowledge of the occurrence of the event giving rise to such compensation, the
Parent Borrower shall not be obligated to reimburse the Lender for amounts
incurred as a result of the occurrence of such event more than one hundred
eighty (180) days prior to the date on which the Lender made such demand
(provided that if the event giving rise to the compensation or indemnification
is retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect).  Notwithstanding
any other provisions of this Section 4.7, the Lender shall not demand
compensation for any increased cost or reduction referred to above if it shall
not at the time be the general policy or practice of the Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements.
 
Section 4.8   Indemnity.
 
The Parent Borrower hereby indemnifies the Lender against any loss, cost or
expense incurred by the Lender as a result of any payment or prepayment of any
LIBOR Rate Loan by the Parent Borrower on a date other than the last day of the
Interest Period therefor, other than pursuant to Section 4.7.2.  The amount of
such loss or expense shall be determined, in the Lender’s reasonable discretion,
based upon the assumption that the Lender funded a LIBOR Rate
 
 
 
21

--------------------------------------------------------------------------------

 
 
Loan in the interbank eurocurrency market and using any reasonable attribution
or averaging methods which the Lender deems appropriate and practical.  A
certificate of the Lender setting forth in reasonable detail the basis for
determining such amount or amounts necessary to compensate the Lender shall be
delivered by the Lender to the Parent Borrower and shall be conclusively
presumed to be correct save for manifest error.  The Parent Borrower shall pay
the Lender the amount shown as due on any such certificate within five Business
Days after receipt thereof.
 
Section 4.9   Capital Requirements.
 
If either (a) the introduction of, or any change or proposed change in, or in
the interpretation of, any Applicable Law, or (b) compliance with any guideline
or request issued after the Closing Date from any central bank or comparable
agency or other Governmental Authority (whether or not having the force of law)
(provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be issued after the Closing Date, regardless of the date enacted, adopted or
issued), regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on the capital of (other than by reason of
the imposition of Taxes covered by Section 4.10), or has affected or would
affect the amount of capital or liquidity required to be maintained by, the
Lender or any corporation controlling the Lender, below the rate which the
Lender or such other corporation could have achieved but for such introduction,
change or compliance by an amount the Lender deems material (taking into
consideration the Lender’s policies, and the policies of the Lender’s holding
company, in each case, with respect to capital adequacy or liquidity), the
Parent Borrower shall pay to the Lender from time to time as specified by the
Lender additional amounts sufficient to compensate the Lender or other
corporation for such reduction.  A certificate of the Lender setting forth in
reasonable detail the basis for determining such amounts necessary to compensate
the Lender shall be delivered by the Lender to the Parent Borrower and shall be
conclusively presumed to be correct absent manifest error.  Notwithstanding any
other provision herein, the Lender shall not demand compensation pursuant to
this Section 4.9 if it shall not at the time be the general policy or practice
of the Lender to demand such compensation from similarly situated borrowers (to
the extent that the Lender has the right to do so under its credit facilities
with similarly situated borrowers).  The Parent Borrower shall pay the Lender
the amount shown as due on any such certificate within five Business Days after
receipt thereof.
 
Section 4.10   Taxes.
 
4.10.1   Payments Free and Clear.  Any and all payments by any Credit Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any and all present or future taxes, levies, imposts,
deductions, charges or withholding, and all liabilities with respect thereto,
excluding in the case of the Lender (i) income, franchise or similar taxes
imposed on (or measured by) its income imposed by any Governmental Authority and
(ii) any withholding taxes payable with respect to payments hereunder or under
the other
 
 
 
22

--------------------------------------------------------------------------------

 
 
Loan Documents under Applicable Laws (including, without limitation, any
statute, treaty, ruling, determination or regulation) in effect on the Closing
Date or on the date, if any, on which the Lender changes any applicable Lending
Office by designating a different applicable Lending Office (other than pursuant
to Section 4.10.7), but not excluding any withholding taxes payable solely as a
result of any change in such laws occurring after the Closing Date or after the
date of designation of a new Lending Office, as the case may be, (iii) any
branch profits tax imposed by the United States of America or any similar tax
imposed by any other jurisdiction, and (iv) any U.S. federal withholding taxes
imposed under FATCA (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If any Credit Party shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable under any Loan Document to the
Lender, (A) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 4.10) the
Lender receives an amount equal to the amount it would have received had no such
deductions or withholdings been made, (B) such Credit Party shall make such
deductions or withholdings, (C) such Credit Party shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with Applicable Law, and (D) such Credit Party shall deliver to the
Lender evidence of such payment to the relevant taxing authority or other
authority in the manner provided in Section 4.10.5.  A Credit Party shall not,
however, be required to pay any amounts pursuant to clause (A) of the preceding
sentence to the Lender if it is not organized under the laws of the United
States of America or a state thereof (or the District of Columbia) if the Lender
fails to comply with the requirements of Section 4.10.6.
 
4.10.2   Stamp and Other Taxes.  In addition, each Credit Party shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise taxes, levies of the United States or
any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made by such Credit Party hereunder
(except for the excluded taxes covered by Sections 4.10.1) or from the
execution, delivery or registration of, or otherwise similarly with respect to,
this Agreement, the Loan, the other Loan Documents, or the perfection of any
rights or security interest in respect thereto or the enforcement of the rights
of the Lender under any Loan Document (hereinafter referred to as “Other
Taxes”), or at the option of the Lender timely reimburse it for the payment of
any Other Taxes.
 
4.10.3   Indemnity.
 
(a)           The relevant Credit Party shall indemnify the Lender for the full
amount of Taxes payable or paid by the Lender or that such Credit Party should
have withheld or deducted from a payment to the Lender, but failed to withhold
or deduct, pursuant to Section 4.10.1 and Other Taxes (including, without
limitation, any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 4.10) paid by the Lender and any liability (including
interest and penalties, if any) arising therefrom or with respect thereto.
 
(b)           (i)  In the event a claim against the Lender arises that is
covered by the indemnity provisions of this Section 4.10.3, notice shall be
given promptly by the Lender to the Parent Borrower.
 
 
 
23

--------------------------------------------------------------------------------

 
 
(ii)           If the relevant Credit Party would be liable for the entire
amount of such claim pursuant to this Section 4.10.3, then the relevant Credit
Party shall have the right to contest and defend by all appropriate legal
proceedings any such third-party claim and to control all settlements of any
such third-party claim (unless the Lender agrees to assume the cost of
settlement and to forgo such indemnity) and to select lead counsel to defend any
and all such third-party claims at the sole cost and expense of the Parent
Borrower, as the case may be; provided, however, that the Parent Borrower may
not effect any settlement that could result in any cost, expense or liability to
the Lender unless the Lender consents in writing to such settlement, which
consent shall not be unreasonably withheld.  The Lender may select and engage
counsel to participate in any defense, in which event such counsel shall be at
the sole cost and expense of the party selecting and engaging such counsel.  In
connection with any such claim, action or proceeding, the parties shall
cooperate with each other and provide each other with access to relevant books
and records in their possession.
 
(iii)           If the relevant Credit Party would be liable for only a portion
of such claim pursuant to this Section 4.10.3, then the relevant Credit Party
shall have the right to consult with the Lender regarding such claim, any
settlement and the selection of lead counsel to defend such claim.
 
(iv)           If the Lender shall become aware that it is or may be entitled to
receive a refund, credit or reduction (including interest and penalties, if any)
in respect of Taxes or Other Taxes, it promptly shall notify the Parent Borrower
of the availability of such refund, credit or reduction and shall, within thirty
(30) days after receipt of a request by the Parent Borrower pursue or timely
claim such refund, credit or reduction at the relevant Credit Party’s
expense.  If the Lender receives a refund or realizes a credit or reduction in
tax in respect of any Taxes or Other Taxes withheld by the relevant Credit Party
or for which the Lender has received payment from the relevant Credit Party
hereunder, it promptly shall repay the amount of such refund to the relevant
Credit Party, net of all out-of-pocket expenses of the Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the relevant Credit party, upon the
request of the Lender, agrees to repay the amount paid over to it (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender in the event the Lender is required to repay such
refund to such Governmental Authority.
 
4.10.4   No Requirement to Disclose Tax Returns.  Nothing in this Section 4.10
shall be construed to require the Lender to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to the
Parent Borrower or any other person.
 
4.10.5   Evidence of Payment.  Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the relevant Credit Party shall furnish to the
Lender, at its address referred to in Section 13.1.2, the original or a
certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Lender.
 
 
 
24

--------------------------------------------------------------------------------

 
 
4.10.6   Delivery of Tax Forms.
 
(a)           The Lender shall deliver to the Parent Borrower on or before the
date it becomes a party to this Agreement and at such other time or times
prescribed by Applicable Law or when reasonably requested by the Parent
Borrower, such properly completed and executed documentation prescribed by
Applicable Law or by the taxing authorities of any jurisdiction and such other
reasonably requested information (A) as will permit the Parent Borrower to
determine (i) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes and (ii) if applicable, the required rate of
withholding or deduction, and (B) to evidence the Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to the Lender by the applicable Borrower pursuant to this
Agreement or otherwise to establish the Lender’s status for withholding tax
purposes in the applicable jurisdiction.
 
(b)           Without limiting the generality of the foregoing,
 
(i)           if the Lender is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, it shall deliver to the Parent Borrower
executed copies of Internal Revenue Service Form W-9 or such other documentation
or information prescribed by Applicable Law or reasonably requested by the
Parent Borrower as will enable the Parent Borrower to determine whether or not
the Lender is subject to backup withholding or information reporting
requirements; and
 
(ii)           if the Lender is a Foreign Lender that is entitled under the Code
or any applicable treaty to an exemption from or reduction of withholding tax
with respect to payments hereunder or under any other Loan Document, it shall
deliver to the Parent Borrower (in such number of copies as shall be requested
by the Parent Borrower) on or prior to the date on which the Lender becomes a
party to this Agreement (and from time to time thereafter as prescribed by
Applicable Law or upon the request of the Parent Borrower, but only if the
Lender is legally entitled to do so), whichever of the following is applicable:
 
(I)    executed copies of Internal Revenue Service Form W-8BEN-E (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,
 
(II)   executed copies of Internal Revenue Service Form W-8ECI,
 
(III)   executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
(IV)     if the Lender is a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that the Lender is not (A) a “bank” within the meaning
of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Parent Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y)
 
 
 
25

--------------------------------------------------------------------------------

 
 
executed copies of Internal Revenue Service Form W-8BEN-E (or any successor
form), or
 
(V)      executed copies of any other form prescribed by Applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by Applicable Laws to permit the Parent Borrower to determine the
withholding or deduction required to be made;
 
(iii)    the Lender shall promptly (A) notify the Parent Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of the Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
Applicable Laws of any jurisdiction that the applicable Borrower make any
withholding or deduction for taxes from amounts payable to the Lender; and
 
(iv)    if a payment made to the Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the Lender
shall deliver to the Parent Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Parent Borrower such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Parent Borrower as may be necessary for the applicable Borrower
to comply with its obligations under FATCA and to determine that the Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the Closing Date.
 
For purposes of determining withholding taxes imposed under FATCA, from and
after the Closing Date, the Credit Parties and the Lender shall treat this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
4.10.7   Survival.  Without prejudice to the survival of any other agreement of
the Credit Parties and the Lender hereunder, the agreements and obligations of
the Credit Parties and the Lender contained in this Section 4.10 shall survive
the payment in full of the Obligations, but shall be limited in duration to the
applicable statute of limitations for Taxes or Other Taxes for which
indemnification or repayment is sought.
 
4.10.8   Additional Provisions.
 
(a)           The relevant Credit Party shall not be required to indemnify the
Lender or to pay any additional amounts to the Lender in respect of Taxes or
Other Taxes pursuant to this Section 4.10 to the extent that (i) the obligation
to pay such additional amounts would not have
 
 
 
26

--------------------------------------------------------------------------------

 
 
arisen but for a failure by the Lender to comply with the provisions of this
Section 4.10 or (ii) the obligation with respect to such Taxes or Other Taxes
existed on the Closing Date in respect of the Lender or, with respect to
payments to a newly designated Lending Office, existed on the date the Lender
designated such new Lending Office with respect to the Loan.
 
(b)           The Lender, if it is claiming any additional amount payable
pursuant to this Section 4.10, shall use all reasonable efforts (consistent with
legal and regulatory restrictions) that would avoid the need for or reduce the
amount of any such additional amounts which may thereafter accrue (including but
not limited to filing any certificate or document reasonably requested by the
Borrower or changing the jurisdiction of its applicable Lending Office).
 
 
ARTICLE V
 
CONDITIONS OF CLOSING AND BORROWING
 
Section 5.1   Conditions to Closing.
 
The obligation of the Lender to make the Loan on the Closing Date hereunder
shall become effective on the date (such date, the “Closing Date”) on which each
of the following conditions precedent is satisfied (or waived in accordance with
Section 13.10):
 
5.1.1           Executed Loan Documents.  This Agreement, the Note and all other
applicable Loan Documents shall have been duly authorized, executed and
delivered to the Lender by the parties thereto, shall be in full force and
effect and no default (including without limitation a Default) shall exist
thereunder, and the Credit Parties shall have delivered executed counterparts
thereof to the Lender.
 
5.1.2           Closing Certificates; etc.
 
(a)           Officer’s Certificate.  The Lender shall have received a
certificate from a Responsible Officer (or such other Person as is reasonably
acceptable to the Lender), in form and substance reasonably satisfactory to the
Lender, to the effect that all representations and warranties of the Parent
Borrower contained in this Agreement and the other Loan Documents are true and
correct in all material respects; that the Parent Borrower is not in violation
of any of the covenants contained in this Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
that each of the closing conditions has been satisfied or waived (assuming
satisfaction of the Lender where not advised otherwise).
 
(b)           General Certificate.  The Lender shall have received a certificate
of the secretary, assistant secretary or general counsel of each Credit Party
(or such other Person as is reasonably acceptable to the Lender) certifying as
to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles of
incorporation or comparable organizational documents, if any, of such Credit
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation, (B) the
bylaws or comparable organizational documents, if any,
 
 
 
27

--------------------------------------------------------------------------------

 
 
of such Credit Party as in effect on the date of such certifications, (C)
resolutions duly adopted by the Board of Directors or comparable governing body
of such Credit Party authorizing, as applicable, the borrowings contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 5.1.2(c).
 
(c)           Certificates of Good Standing.  The Lender shall have received
certificates as of a recent date of the good standing or active status, as
applicable, of the Credit Parties under the laws of their respective
jurisdictions of organization and certificates as of a recent date of the good
standing of the Parent Borrower under the laws of each other jurisdiction where
the Parent Borrower is qualified to do business and where a failure to be so
qualified would have a Material Adverse Effect.
 
(d)           Opinions of Counsel.  The Lender shall have received opinions in
form and substance reasonably satisfactory to the Lender of (i) the general
counsel or an assistant general counsel of the Parent Borrower and (ii) Hunton &
Williams LLP, special counsel to the domestic Credit Parties, in each case,
addressed to the Lender with respect to the Credit Parties, the Loan Documents
and such other matters as the Lender shall reasonably request.
 
5.1.3   Consents; Defaults.
 
(a)           Governmental and Third Party Approvals.  All governmental and
third party approvals necessary or, in the reasonable discretion of the Lender,
advisable in connection with the Loan to be made hereunder shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the financing hereunder.  Additionally, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting the
transactions contemplated by this Agreement and the other Loan Documents or
otherwise referred to herein or therein.
 
(b)           No Event of Default.  No Default or Event of Default shall have
occurred and be continuing.
 
5.1.4   No Material Adverse Effect.  Since December 31, 2013 nothing shall have
occurred (and the Lender shall not have become aware of any facts or conditions
not previously known) which has had a Material Adverse Effect.
 
5.1.5    Financial Matters.
 
(a)           Financial Statements.  The Lender shall have received, or have
made available to it, the Annual Report on Form 10-K of the Parent Borrower for
the fiscal year ended as of December 31, 2014.
 
(b)           Payment at Closing.  The Parent Borrower shall have paid any
accrued and unpaid fees or commissions due hereunder or under the Fee Letter
(including, without limitation, reasonable legal fees and out-of-pocket expenses
for which invoices have been presented) to the Lender, and to any other Person
such amount as may be due thereto in
 
 
 
28

--------------------------------------------------------------------------------

 
 
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
 
5.1.6   Litigation.  Except as set forth in the Current SEC Reports, as of the
Closing Date, there shall be no actions, suits or proceedings pending or, to the
knowledge of a Responsible Officer, threatened (i) with respect to this
Agreement or any other Loan Document or (ii) which the Lender shall reasonably
determine would have a Material Adverse Effect.
 
5.1.7   Reserved.
 
5.1.8   USA Patriot Act.  The Parent Borrower shall have delivered to the Lender
all documentation and other information requested by the Lender that is required
to satisfy applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act.
 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
Section 6.1    Representations and Warranties.
 
To induce the Lender to enter into this Agreement and to make the Loan, the
Parent Borrower hereby represents and warrants to the Lender on the Closing Date
that:
 
6.1.1        Corporate Existence.  Each Credit Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation; (b) has the requisite power and authority to own its
property and assets and to carry on its business as now conducted; (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect; and (d) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, except where the failure to have
such Governmental Approvals would not have a Material Adverse Effect.
 
6.1.2        Non-Contravention.  Each Credit Party has the corporate, limited
liability or other business entity power to execute and deliver and to perform
its obligations under the Loan Documents and to borrow hereunder. The execution,
delivery, and performance by each of the Credit Parties of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate,
limited liability or other business entity action and do not and will not (i)
require any consent or approval of the shareholders or members of such Credit
Party, (ii) violate any provision of any law, rule, regulation (including,
without limitation, Regulation T, U or X of the Board), order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to such Credit Party or any Restricted Subsidiary or of the
charter or bylaws of such Credit Party or any Restricted Subsidiary, (iii)
result in a breach of or constitute a default under any material indenture or
loan or credit agreement or any other material agreement, lease, or instrument
to which such Credit Party or any Restricted Subsidiary is a party or by which
it or its properties may be bound or affected, or (iv) result in the creation of
a Lien of any nature upon or with respect to any of the properties now owned or
hereafter acquired by such Credit Party or
 
 
 
29

--------------------------------------------------------------------------------

 
 
any Restricted Subsidiary; and each Credit Party and each Restricted Subsidiary
is not in default under any such order, writ, judgment, injunction, decree,
determination, or award or any such indenture, agreement, lease, or instrument
or in violation of any such law, rule, or regulation, which default or violation
would have a Material Adverse Effect.
 
6.1.3        No Consent.  No authorization, consent, approval, license,
exemption of, or filing or registration with, or any other action in respect of
any Governmental Authority (other than any filings or reports required under the
federal securities laws or except as would not have an adverse effect on the
Lender in any material respect) is or will be necessary for the valid execution,
delivery or performance by any Credit Party of the Loan Documents to which it is
a party.
 
6.1.4        Execution and Delivery; Binding Obligations.  Each Loan Document
has been duly executed and delivered by each Credit Party to which it is a
party.  The Loan Documents constitute legal, valid, and binding obligations of
the Credit Parties enforceable in accordance with their respective terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Debtor Relief Laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
 
6.1.5        Title to Properties.  The Parent Borrower and each Restricted
Subsidiary has good and marketable title to all of the material assets and
properties owned by it, and valid leasehold interests in all material assets and
properties leased by it, free and clear of all Liens except such as are
permitted by Section 9.2 and except for covenants, restrictions, rights,
easements and minor irregularities in title which do not materially interfere
with the occupation, use and enjoyment by the Parent Borrower or such Restricted
Subsidiary of such properties and assets in the normal course of business as
presently conducted or materially impair the value thereof for such business.
 
6.1.6        Subsidiaries.  Each Subsidiary of the Parent Borrower as of the
Closing Date is listed on Schedule 6.1.6, including the jurisdiction of
organization, ownership and ownership percentages thereof.  All the outstanding
capital stock of the Parent Borrower’s Subsidiaries owned by the Parent Borrower
or any of its Subsidiaries have been duly authorized and validly issued, are
fully paid and nonassessable and are free and clear of any Lien except as
permitted by Section 9.2.  No Subsidiary owns any capital stock of the Parent
Borrower.  Each of the Restricted Subsidiaries of the Parent Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; and each Restricted Subsidiary (i) has the
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (ii) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a Material Adverse Effect and (iii) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, except where the failure to have such Governmental Approvals would not
have a Material Adverse Effect.
 
 
 
30

--------------------------------------------------------------------------------

 
 
6.1.7   Financial Statements.
 
(a)           The consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at December 31, 2014, and the related consolidated statements of
operations, comprehensive income, shareholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries for the fiscal year then ended, audited by
KPMG LLP, independent public accountants, copies of which have been delivered to
the Lender, fairly present the consolidated financial condition of the Parent
Borrower and its Subsidiaries as at such date and the consolidated results of
the operations of the Parent Borrower and its Subsidiaries for the period ended
on such date, all prepared in accordance with GAAP applied on a consistent
basis.
 
(b)           Since December 31, 2013, there has been no material adverse change
in the financial condition or results of operations of the Parent Borrower and
Restricted Subsidiaries taken as a whole that has had a Material Adverse Effect.
 
6.1.8   Litigation.
 
(a)           There are no actions, suits, or proceedings pending or, to the
knowledge of a Responsible Officer, threatened, against any Credit Party or any
Restricted Subsidiary or the properties of any Credit Party or any Restricted
Subsidiary before any Governmental Authority or arbitrator that, if determined
adversely, would have a Material Adverse Effect.
 
(b)           Neither any Credit Party nor any Restricted Subsidiary is in
default (in any respect which would have a Material Adverse Effect) with respect
to any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect and applicable to any Credit Party or
any Restricted Subsidiary.
 
6.1.9        Taxes.  Each Credit Party has filed all material Tax returns
required to be filed and paid all Taxes shown thereon to be due, including
interest and penalties, or provided adequate reserves, in accordance with GAAP,
for the payment thereof.
 
6.1.10      ERISA.
 
(a)           Each Plan has complied with and has been administered in all
material respects in accordance with the applicable provisions of ERISA and the
Code. No Pension Plan has terminated under circumstances giving rise to
liability of the Parent Borrower or any ERISA Affiliate to the PBGC under
Section 4062, 4063 or 4064 of ERISA, which liability remains unpaid in whole or
in part, and no lien under Section 4068 of ERISA exists with respect to the
assets of the Parent Borrower or any ERISA Affiliate.  No Reportable Event has
occurred with respect to any Pension Plan, except for Reportable Events that
would not have a Material Adverse Effect.  No Pension Plan has an unpaid minimum
required contribution under Section 303 of ERISA or Section 430 of the Code, nor
does any lien under Section 303 of ERISA or Section 430 of the Code exist with
respect to any Pension Plan.
 
(b)           Neither the Parent Borrower nor any ERISA Affiliate has completely
or partially withdrawn from any one or more Multiemployer Plans under
circumstances which have given rise to or would give rise to withdrawal
liability under ERISA which, in the aggregate, would have a Material Adverse
Effect and which has not been fully paid as of the Closing Date.
 
 
 
31

--------------------------------------------------------------------------------

 
 
Neither the Parent Borrower nor any ERISA Affiliate has received notice that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
terminated under Title IV of ERISA, nor, to the knowledge of any Responsible
Officer, has any such reorganization, insolvency or termination occurred, where
such reorganization, insolvency or termination has resulted in an increase in
the contributions required to be made to such Multiemployer Plan in an amount
that would have a Material Adverse Effect.  Neither the Parent Borrower nor any
ERISA Affiliate has failed to make any contribution to a Multiemployer Plan
which is required under ERISA or an applicable collective bargaining agreement
in an amount which is material in the aggregate (except to the extent there is a
good faith dispute as to whether any contribution is owed, the amount owed or
the existence of facts that would give rise to a withdrawal).
 
(c)           Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all Applicable Law and has been
maintained, where required, in good standing with applicable Governmental
Authorities except where the failure to do any of the foregoing has not had, or
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  All contributions required to be made
with respect to a Foreign Pension Plan have been timely made, except where the
failure to so timely make such contribution has not had, or would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No Credit Party or any Restricted Subsidiary thereof has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan, except for any obligations which have not had, or would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The present value of the accumulated benefit
liabilities under each Foreign Pension Plan does not exceed the current fair
market value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a “value shortfall”), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 
6.1.11   No Default.  No Default and no Event of Default has occurred and is
continuing.
 
6.1.12   Federal Reserve Regulations.
 
(a)           Neither the Parent Borrower nor any Subsidiary of the Parent
Borrower is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.
 
(b)           No part of the proceeds of the Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose which entails a violation of, or which is inconsistent with, the
provisions of the Regulations of the Board, including, without limitation,
Regulations T, U or X.
 
6.1.13        Investment Company Act.  Neither the Parent Borrower nor any
Subsidiary is or is required to be registered as an “investment company” within
the meaning of Section 3(a) of the Investment Company Act of 1940.
 
 
 
32

--------------------------------------------------------------------------------

 
 
6.1.14   Environmental Matters.  In the ordinary course of its business, the
Parent Borrower conducts an ongoing review of the effect of Environmental Laws
and laws relating to occupational safety and health on the business, operations
and properties of the Parent Borrower and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up, closure or
restoration of properties presently or previously owned, any capital or
operating expenditures required to achieve or maintain compliance with
environmental protection and occupational health and safety standards imposed by
law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses).  On the basis
of this review, the Parent Borrower represents and warrants that applicable
Environmental Laws and laws relating to occupational health and safety do not,
and would not, have a Material Adverse Effect.  The Parent Borrower and each
Restricted Subsidiary has obtained and holds all permits, licenses and approvals
required under Environmental Laws which are necessary for the conduct of its
business and the operation of its facilities, which failure to obtain and hold
would have a Material Adverse Effect, and the Parent Borrower and its Restricted
Subsidiaries have not received any written notice of any failure to be in
compliance with the terms and conditions of such permits, licenses and
approvals, which failure would have a Material Adverse Effect.
 
6.1.15   Compliance with Law.  Each Credit Party has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Law with any Governmental Authority, has retained all material
records and documents required to be retained by it under all Applicable Law,
and is otherwise in compliance with all Applicable Law in respect of the conduct
of its business and the ownership and operation of its properties, except in
each case to the extent that the failure to comply therewith, individually or in
the aggregate, would not have a Material Adverse Effect.
 
6.1.16   Sanctions.  Neither the Parent Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Parent Borrower and its Subsidiaries, any director,
officer, employee, agent or affiliate thereof, is an individual or entity that
is, or is controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, Her Majesty Treasury’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority to which the Parent Borrower or any of
its Subsidiaries is subject or (iii) located, organized or resident in a
Designated Jurisdiction.
 
6.1.17   Anti-Corruption Laws.  The Parent Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with all
anti-corruption laws applicable to it, and the Credit Parties have instituted
and currently maintain policies and procedures designed to ensure compliance
with such laws.
 
Section 6.2   Accuracy and Completeness of Information.
 
The financial statements referenced in Section 6.1.7, the financial statements
provided to the Lender pursuant to Sections 7.1.1(a) and 7.1.1(b) and the
written information with respect to
 
 
 
33

--------------------------------------------------------------------------------

 
 
the Credit Parties contained in this Agreement, taken as a whole, does not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which such statements were then made, not misleading.  There is no fact known to
any Responsible Officer of the Parent Borrower or any equivalent officer of any
other Credit Party as of the Closing Date that would have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the Lender
as of the Closing Date for use in connection with the transactions contemplated
hereby.
 
Section 6.3   Labor Matters.
 
Neither any Credit Party nor any Restricted Subsidiary is engaged in any unfair
labor practice under the National Labor Relations Act, as amended, that would
have a Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against any Credit Party or any Restricted Subsidiary or, to the
knowledge of any Responsible Officer, threatened against any Credit Party or any
Restricted Subsidiary, before the National Labor Relations Board, except for any
such complaint that would not have a Material Adverse Effect; (b) no strike,
labor dispute, slowdown or stoppage pending against any Credit Party or any
Restricted Subsidiary or, to the knowledge of any Responsible Officer,
threatened against any Credit Party or any Restricted Subsidiary, except for any
such strike, labor dispute, slowdown or stoppage that would not have a Material
Adverse Effect; and (c) no union representation question exists with respect to
the employees of any Credit Party or any Restricted Subsidiary, except for any
such question that would not have a Material Adverse Effect.
 
Section 6.4   Survival of Representations and Warranties, Etc.
 
All representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate related hereto, or
any of the Loan Documents (including but not limited to any such representation
or warranty made in or in connection with any amendment thereto) shall
constitute representations and warranties made under this Agreement.  All
representations and warranties made under this Article VI shall be made or
deemed to be made at and as of the Closing Date, shall survive the Closing Date
and shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lender or any borrowing hereunder.
 
 
ARTICLE VII
 
FINANCIAL INFORMATION AND NOTICES
 
Until all Obligations (other than Unasserted Contingent Obligations) have been
paid and satisfied in full, unless consent has been obtained in the manner set
forth in Section 13.10, the Parent Borrower will:
 
Section 7.1        Financial Statements. Etc.
 
7.1.1   Financial Statements.  Furnish or cause to be furnished to the Lender at
its address as set forth in Section 13.1.2, or such other office as may be
designated in writing by the Lender from time to time:
 
 
 
34

--------------------------------------------------------------------------------

 
 
(a)           annually, as soon as available, but in any event no later than 90
days after the last day of each Fiscal Year, a consolidated balance sheet of the
Parent Borrower and its Subsidiaries, as at such last day of such Fiscal Year,
and consolidated statements of income, comprehensive income, shareholders’
equity and cash flows for the Parent Borrower and its Subsidiaries for such
Fiscal Year, each prepared in accordance with GAAP, in reasonable detail, and
audited by KPMG LLP or any other firm of independent certified public
accountants of recognized national standing and whose opinion shall not be
subject to any qualification or exception as to the scope of such audit, the
status of the Parent Borrower and its Subsidiaries as a going concern or the
accounting principles followed by the Parent Borrower or any Subsidiary not in
accordance with GAAP;
 
(b)           as soon as available, but in any event no later than 60 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year, a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
last day of such Fiscal Quarter and consolidated statements of income,
shareholders’ equity and cash flows for the Parent Borrower and its Subsidiaries
for such Fiscal Quarter, and for the then current Fiscal Year through the end of
such Fiscal Quarter, prepared in accordance with GAAP (except for omission of
notes and subject to year-end adjustments);
 
(c)           substantially concurrently with the delivery of financial
statements pursuant to clause (a) above (but in any event, no later than the
time such financial statements are required to be delivered pursuant to clause
(a) above), a certificate signed by a Responsible Officer to the effect that
such officer has made due inquiry and that to the best of the knowledge of such
officer except as stated therein no Default or Event of Default has occurred
hereunder and that such officer has made due inquiry and that to the best of the
knowledge of such officer except as stated therein no default has occurred under
any other agreement to which the Parent Borrower is a party or by which it is
bound, or by which any of its properties or assets may be affected, which would
have a Material Adverse Effect and specifying in reasonable detail the
exceptions, if any, to such statements;
 
(d)           substantially concurrently with the delivery of financial
statements pursuant to clauses (a) and (b) above (but in any event, no later
than the time such financial statements are required to be delivered pursuant to
clauses (a) and (b) above), a covenant compliance certificate signed by a
Responsible Officer, in a form reasonably acceptable to the Lender, with respect
to the periods covered by the financial statements being delivered therewith,
reflecting the computation of the Leverage Ratio and Interest Coverage Ratio,
and compliance with the covenants set forth in Sections 9.2(q), 9.9 and 9.10(p)
hereof, in each case, by reasonably detailed calculation thereof, as of the last
day of the fiscal period to which such financial statements relate;
 
(e)           substantially concurrently with the delivery of financial
statements pursuant to clause (b) above (but in any event, no later than the
time such financial statements are required to be delivered pursuant to clause
(b) above), a certificate signed by a Responsible Officer and stating that such
officer has made due inquiry and that to the best of his knowledge no Default or
Event of Default has occurred and is continuing, or, if a Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof;
 
 
 
35

--------------------------------------------------------------------------------

 
 
(f)           [Reserved]; and
 
(g)           within three (3) Business Days after a Responsible Officer obtains
knowledge of the occurrence of any Default or Event of Default, a certificate of
a Responsible Officer setting forth the details thereof and the action which the
Parent Borrower is taking or proposes to take with respect thereto.
 
Any financial statement required to be delivered pursuant to this Section 7.1.1
shall be deemed to have been delivered on the date on which the Parent Borrower
posts such financial statement on its website on the Internet at www.brinks.com
(or a successor website) or when such financial statement is posted on the SEC’s
website on the Internet at www.sec.gov and, in each case, such financial
statement is readily accessible to the Lender on such date.
 
7.1.2   Books and Records.  Keep, and cause each Restricted Subsidiary to keep,
proper books of record and accounts in which full, true and correct entries in
accordance with GAAP shall be made of all dealings or transactions in relation
to its business and activities and the business and activities of its Restricted
Subsidiaries.
 
7.1.3        Additional Information.  Furnish, and cause each Restricted
Subsidiary to furnish, with reasonable promptness such other financial
information as the Lender may reasonably request, provided that the Parent
Borrower shall not be required to furnish, or cause to be furnished, any
information that would result in violation of any confidentiality agreement by
which it is bound but, at the request of the Lender, shall use its reasonable
best efforts to obtain a waiver of such agreement to permit furnishing of such
information under this provision.
 
7.1.4        SEC Filings.  Promptly after the same are available, furnish or
make available copies of all current reports on Form 8-K, quarterly reports on
Form 10-Q, annual reports on Form 10-K (or similar corresponding reports) and
registration statements or statements which the Parent Borrower or any
Subsidiary may be required to file with the Securities and Exchange Commission
(excluding registration statements filed pursuant to employee stock option or
benefit plans); provided that any reports required to be furnished pursuant to
this Section 7.1.4 shall be deemed to have been furnished on the date on which
the Parent Borrower posts such report on its website on the Internet at
www.brinks.com (or a successor website) or when such report is posted on the
SEC’s website on the Internet at www.sec.gov and, in each case, such report is
readily accessible to the Lender on such date.
 
7.1.5        Change in Debt Rating.  Within three (3) Business Days after any
Responsible Officer receives notice of any change in the Applicable LT Rating,
furnish written notice of such change and the new Applicable LT Rating to the
Lender.
 
7.1.6        Notice of Environmental Matters.  Furnish, and cause each
Restricted Subsidiary to furnish, to the Lender, as soon as reasonably
practicable after receipt by the Parent Borrower or any Restricted Subsidiary, a
copy of any written notice or claim to the effect that the Parent Borrower or
any Restricted Subsidiary is liable to any Person as a result of the presence or
release of any Hazardous Material which claim would have a Material Adverse
Effect.
 
 
 
36

--------------------------------------------------------------------------------

 
 
Section 7.2   Notice of Litigation and Other Matters.
 
Promptly (but in no event later than three (3) Business Days after a Responsible
Officer obtains knowledge thereof) furnish telephonic (confirmed in writing to
Lender) or written notice to the Lender of:
 
(a)           the commencement of all proceedings by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against any of the Credit Parties or any Restricted Subsidiary thereof or any of
their respective properties, assets or businesses (i) which in the reasonable
judgment of the Parent Borrower would, if adversely determined, have a Material
Adverse Effect, (ii) with respect to any Debt equal to or in excess of
$25,000,000 of the Credit Parties or any of their Restricted Subsidiaries or
(iii) with respect to any Loan Document;
 
(b)           any notice of any violation received by any of the Credit Parties
or any Restricted Subsidiary thereof from any Governmental Authority including,
without limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of the Credit Parties in any such case would have a Material
Adverse Effect;
 
(c)           [reserved]; and
 
(d)           (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code
(along with a copy thereof) which would have a Material Adverse Effect, (ii) all
notices from the PBGC received by any of the Credit Parties or any ERISA
Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any of the Credit Parties or any ERISA Affiliate from any Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA which would have a Material Adverse Effect, (iv) a
Responsible Officer obtaining knowledge or reason to know that any of the Credit
Parties or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA, (v) the occurrence of a Reportable Event, (vi) a
failure to make any required contribution to a Pension Plan which would have a
Material Adverse Effect, and (vii) the creation of any lien in favor of the PBGC
or a Pension Plan which would have a Material Adverse Effect.
 
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
Until all Obligations (other than Unasserted Contingent Obligations) have been
paid and satisfied in full, unless consent has been obtained in the manner set
forth in Section 13.10, the Parent Borrower will:
 
Section 8.1        Payment of Taxes. etc.
 
Pay and discharge, and cause each Restricted Subsidiary to pay and discharge,
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or
 
 
 
37

--------------------------------------------------------------------------------

 
 
upon any properties belonging to it, prior to the date on which penalties attach
thereto (other than penalties in the nature of interest), and all lawful claims
which, if unpaid, might become a lien or charge upon any properties of the
Parent Borrower or any Restricted Subsidiary; provided, however, that neither
the Parent Borrower nor any Restricted Subsidiary shall be required to pay any
such tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested in good faith and by proper proceedings and
against which it is maintaining adequate reserves in accordance with GAAP or
(ii) the nonpayment of all such taxes, assessments, charges, levies and claims
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.
 
Section 8.2        Maintenance of Insurance.
 
Maintain, and cause each Restricted Subsidiary to maintain, insurance with
responsible and reputable insurance companies or associations (or, to the extent
consistent with prudent business practice, through its own program of
self-insurance) in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Parent Borrower or such Restricted Subsidiary
operates.
 
Section 8.3        Preservation of Legal Existence, etc.
 
Preserve and maintain, and cause each Restricted Subsidiary to preserve and
maintain, its legal existence and material rights, franchises and privileges;
provided, however, that nothing herein contained shall prevent any merger or
consolidation permitted by Section 9.3; and provided further that the Parent
Borrower shall not be required to preserve or to cause any Restricted Subsidiary
to preserve its legal existence or any such rights, franchises or privileges if
the Parent Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Parent Borrower and its
Restricted Subsidiaries taken as a whole and that the loss thereof is not
disadvantageous in any material respect to the Parent Borrower and its
Restricted Subsidiaries taken as a whole.
 
Section 8.4        Compliance with Laws, etc.
 
Comply, and cause each Restricted Subsidiary to comply, with the requirements of
all Applicable Laws (other than laws, rules, regulations, and orders which are
not final and are being contested in good faith by proper proceedings) of any
Governmental Authority (including Labor Laws and Environmental Laws),
noncompliance with which would have a Material Adverse Effect.
 
Section 8.5        Compliance with ERISA and the Code.
 
Comply, and cause each of its ERISA Affiliates to comply, with the minimum
funding standards under ERISA with respect to its Pension Plans and use its best
efforts, and cause each ERISA Affiliate to use its best efforts, to comply with
all other applicable provisions of ERISA and the Code and the regulations and
interpretations promulgated thereunder, except where the failure to so comply
would not have a Material Adverse Effect.
 
 
 
38

--------------------------------------------------------------------------------

 
 
Section 8.6        Compliance with Contracts, etc.
 
Perform, and cause each Restricted Subsidiary to perform, all of its obligations
under the terms of each mortgage, indenture, security agreement, loan agreement
or credit agreement and each other agreement, contract or instrument by which it
is bound, except where the failure to do so would not have a Material Adverse
Effect.
 
Section 8.7        Access to Properties.
 
Permit, and cause its Restricted Subsidiaries to permit, any representatives
designated by the Lender, upon reasonable prior notice to the Parent Borrower,
to visit the properties of the Parent Borrower or any Restricted Subsidiary at
reasonable times and as often as reasonably requested.
 
Section 8.8        Conduct of Business.
 
Engage in, and cause its Restricted Subsidiaries to engage in, only those
businesses in which the Parent Borrower and its Restricted Subsidiaries are
engaged on the Closing Date and such other businesses reasonably related or
complementary thereto or in furtherance thereof, or in other lines of business
which are insignificant when viewed in the overall context of the businesses
then engaged in by the Parent Borrower and its Restricted Subsidiaries taken as
a whole.
 
Section 8.9        Use of Proceeds.
 
Use the proceeds of the Loan solely for the purposes set forth in
Section 2.1.2.  No part of the proceeds of the Loan will be used, whether
directly or, to the Parent Borrower’s knowledge, indirectly, (i) to fund any
activities or business or with any Person, or in any country, territory, that,
at the time of such funding, is, or whose government is, the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the Loan, whether as Lender or otherwise)
of Sanctions or (ii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any applicable anti-corruption laws.
 
Section 8.10      Additional Guarantors.
 
In the event that (i) any Person (other than any Subsidiary of the Parent
Borrower existing on the Closing Date) becomes a wholly-owned (directly or
indirectly) Material Domestic Subsidiary after the Closing Date pursuant to an
acquisition (whether of stock or assets), merger, or as a result of the creation
of such Person and the subsequent transfer to such Person of any property or
assets or (ii) any Subsidiary of the Parent Borrower becomes obligated as a
guarantor under, or delivers any guaranty of, any of the Private Placement
Notes, then in each case under clause (i) or (ii), the Parent Borrower shall,
within thirty (30) days after the end of the Fiscal Quarter in which such Person
becomes a Material Domestic Subsidiary or such Subsidiary delivers a guaranty of
such Private Placement Notes, cause such Person to become a Guarantor by
execution and delivery of a Guarantor Joinder Agreement and by delivery of such
other documentation as the Lender may reasonably request in connection
therewith, including, without limitation, certified resolutions of such Person,
certified organizational and authorizing
 
 
 
39

--------------------------------------------------------------------------------

 
 
documents of such Person, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the Guarantor Joinder Agreement subject to customary
assumptions and qualifications) and other items of the type required to be
delivered pursuant to Section 5.1.2, all in form, content and scope reasonably
satisfactory to the Lender; provided, however, that no such Person which becomes
a Material Domestic Subsidiary pursuant to any such acquisition or merger shall
be required to become a Guarantor if the incurrence of such obligation would
violate any material agreement binding on such Person and in existence on the
date of such acquisition or merger.
 
 
ARTICLE IX
 
NEGATIVE COVENANTS
 
Until all Obligations (other than Unasserted Contingent Obligations) have been
paid and satisfied in full, unless consent has been obtained in the manner set
forth in Section 13.10, the Parent Borrower will not:
 
Section 9.1   Financial Covenants.
 
9.1.1   Maximum Leverage Ratio.  Commencing with the end of the first Fiscal
Quarter ending after the Closing Date, permit the Leverage Ratio as of the end
of each Fiscal Quarter to be greater than 3.25 to 1.00.
 
9.1.2        Minimum Interest Coverage Ratio.  Commencing with the end of the
first Fiscal Quarter ending after the Closing Date, permit the Interest Coverage
Ratio as of the end of each Fiscal Quarter to be less than 3.00 to 1.00.
 
Section 9.2   Limitations on Liens.
 
Create, incur, assume or suffer to exist, or permit any Restricted Subsidiary to
create, incur, assume or suffer to exist, any Lien on, or with respect to, any
of their assets or properties (including without limitation shares of capital
stock or other ownership interests), real or personal, whether now owned or
hereafter acquired, except:
 
(a)           Liens existing on the Closing Date and set forth on Schedule 9.2;
 
(b)           Liens for taxes, assessments and other governmental charges or
levies not yet due or as to which the period of grace, if any, related thereto
has not expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(c)           The claims of materialmen, mechanics, carriers, warehousemen,
processors, repairmen or landlords for labor, materials, supplies or rentals or
other similar claims incurred in the ordinary course of business, (i) which are
not overdue for a period of more than thirty (30) days or (ii) which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;
 
 
 
40

--------------------------------------------------------------------------------

 
 
(d)           Liens consisting of deposits or pledges made in the ordinary
course of business (i) in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts, or (ii) to secure (or to obtain
letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;
 
(e)           Liens constituting encumbrances in the nature of covenants, zoning
restrictions, easements, minor irregularities in title and rights or
restrictions of record on the use of real property, which do not materially
interfere with the occupation, use and enjoyment by the Parent Borrower or such
Restricted Subsidiary of such properties in the normal course of business as
presently conducted or materially impair the value thereof for such business;
 
(f)           Liens in favor of the Lender;
 
(g)           Liens on the property or assets of any Person existing at the time
such Person becomes a Restricted Subsidiary and not incurred in contemplation
thereof, as long as the outstanding principal amount of any Debt or the
outstanding amount of any other obligations secured thereby is not voluntarily
increased by such Person after the date such Person becomes a Restricted
Subsidiary;
 
(h)           Liens on the property or assets of the Credit Parties or any
Restricted Subsidiary securing Debt which is incurred to finance the
acquisition, construction or improvement on such property or assets, provided
that (i) each such Lien shall be created simultaneously with, or within twelve
months after, the acquisition (or the completion of the construction or
improvement) of the related property or assets; (ii) each such Lien does not at
any time encumber any property other than the related property or assets
financed by such Debt; (iii) the principal amount of Debt secured by each such
Lien is not increased; and (iv) the principal amount of Debt secured by each
such Lien shall at no time exceed 100% of the original purchase price of such
related property or assets at the time acquired and the costs of any such
construction or improvements on such property or assets, as applicable;
 
(i)           Liens (i) consisting of judgment or judicial attachment Liens,
provided that (x) the claims giving rise to such Liens are being diligently
contested in good faith by appropriate proceedings, (y) adequate reserves for
the obligations secured by such Liens have been established and (z) enforcement
of such Liens has been stayed and (ii) securing judgments for the payment of
money not constituting an Event of Default under Section 11.1.11;
 
(j)           Liens created or deemed to exist in connection with any asset
securitization program (including any related filings of any financing
statements), but only to the extent that such Liens attach to the assets
actually sold, contributed, financed or otherwise conveyed or pledged in
connection with such securitization program;
 
(k)           Liens on property or assets of the Parent Borrower or any
Restricted Subsidiary securing indebtedness owing to the Parent Borrower or any
Restricted Subsidiary;
 
 
 
41

--------------------------------------------------------------------------------

 
 
(l)           Liens on coal reserves leased by the Parent Borrower or by any
Restricted Subsidiary as lessee, securing Debt to the lessors thereof, arising
out of such leases;
 
(m)           Liens on any Margin Stock purchased or carried by the Parent
Borrower or any of its Subsidiaries;
 
(n)           The extension, renewal or replacement of any Lien permitted by
clauses (a), (g), or (h), but only if the principal amount of Debt secured by
the Lien immediately prior thereto is not increased and the Lien is not extended
to other property;
 
(o)           Liens not released, terminated or satisfied of record to the
extent the underlying obligation purporting to be secured thereby has been paid
or satisfied in full and any obligation to extend credit with respect thereto
extinguished;
 
(p)           Liens (i) which are created automatically upon opening a bank
account pursuant to the Dutch general banking conditions (Algemene
Bankvoorwaarden) in favor of an account bank, (ii) of a collection bank arising
under Section 4-210 of the UCC on items in the course of collection and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the parameters customary in the banking industry or arising
pursuant to such banking institution’s general terms and conditions;
 
(q)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(r)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an acquisition permitted under Section 9.8 or any other
Investment not prohibited by the terms of this Agreement and (ii) consisting of
an agreement to dispose of any property in a disposition permitted under Section
9.3 or Section 9.9, in each case, solely to the extent such acquisition,
investment or disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;
 
(s)           Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums with respect thereto; and
 
(t)           In addition to any Lien permitted by clauses (a) through (s),
immediately after giving effect to any concurrent repayment of secured Debt,
Liens securing Debt of the Parent Borrower or any Restricted Subsidiary so long
as Priority Debt does not exceed 12.5% of Consolidated Total Assets (determined
as of the most recently ended Fiscal Quarter for which financial statements are
available); provided that the sale or transfer of (i) coal, oil, gas or other
minerals in place for a period of time until, or in an amount such that, the
transferee will realize therefrom a specified amount of money (however
determined) or a specified amount of such coal or other minerals or (ii) any
other interest in property of the character commonly referred to as a
“production payment” shall not be deemed to constitute Debt secured by a Lien.
 
 
 
42

--------------------------------------------------------------------------------

 
 
Section 9.3   Disposition of Debt and Shares of Restricted Subsidiaries;
Issuance of Shares by Restricted Subsidiaries; Consolidation, Merger or
Disposition of Assets.
 
(a) Sell or otherwise dispose of, or permit any Restricted Subsidiary to sell or
otherwise dispose of, any capital stock or other equity interests or any Debt of
any Restricted Subsidiary; (b) in the case of any Restricted Subsidiary, issue,
sell or otherwise dispose of any of such Restricted Subsidiary’s capital stock
(other than directors’ qualifying shares, to satisfy preemptive rights or in
connection with a split or combination of shares or a dividend in shares) except
to the Parent Borrower or another Restricted Subsidiary; (c) liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or permit any
Restricted Subsidiary to liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or (d) directly or indirectly, or permit any
Restricted Subsidiary to directly or indirectly, consolidate with or merge with
or into or sell, lease or otherwise dispose of all or substantially all of its
assets to any Person; unless in the case of any transaction described in clauses
(a)-(d) above, after giving effect thereto, all of the following conditions
shall be met:
 
(i)    the Leverage Ratio shall not be greater than 3.25 to 1.00 and the
Interest Coverage Ratio shall not be less than 3.00 to 1.00;
 
(ii)    in the case of the sale or other disposition of the capital stock or
other equity interests of a Restricted Subsidiary or sale, lease or other
disposition of all or substantially all of the assets of a Restricted
Subsidiary, such Restricted Subsidiary shall not be a Credit Party unless such
sale, lease or other disposition is to the Parent Borrower or another Credit
Party;
 
(iii)   in the case of a merger, amalgamation or consolidation, (A) if the
Parent Borrower is a party thereto, the Parent Borrower shall be the surviving
entity, and (B) if the Parent Borrower is not a party thereto and another Credit
Party is a party thereto, a Credit Party shall be the surviving entity;
 
(iv)   in the case of a liquidation, winding-up or dissolution, (A) any Credit
Party (other than the Parent Borrower) may liquidate, wind-up or dissolve itself
into a Credit Party or a Restricted Subsidiary, provided that such surviving
Credit Party or Restricted Subsidiary expressly assumes the obligations of such
Credit Party hereunder and (B) any Restricted Subsidiary which is not a Credit
Party may liquidate, wind-up or dissolve itself pursuant to any Debtor Relief
Laws or otherwise; and
 
(v)    no Default or Event of Default has occurred and is continuing.
 
provided that the conditions of this Section 9.3 and Section 9.5 are satisfied,
none of the foregoing provisions shall be deemed to prohibit the Parent Borrower
or any of its Restricted Subsidiaries from selling, transferring, assigning or
otherwise disposing of Margin Stock for fair market value or selling,
contributing, financing or otherwise conveying or pledging assets in connection
with any asset securitization program permitted by Section 9.2(j).
 
Section 9.4          Transactions with Affiliates.
 
 
 
43

--------------------------------------------------------------------------------

 
 
Except as permitted in Section 9.10(j), engage, or permit any Restricted
Subsidiary to engage, directly or indirectly, in any material transaction with
an Affiliate (other than the Parent Borrower or any Restricted Subsidiary) on
terms more favorable to the Affiliate than would have been obtainable in
arm’s-length dealing.
 
Section 9.5         Compliance with Regulations T, U and X.
 
In the case of the Parent Borrower and any Subsidiary of the Parent Borrower,
purchase or carry any Margin Stock or incur, create or assume any obligation for
borrowed money or other liability or make any investment, capital contribution,
loan, advance or extension of credit or sell or otherwise dispose of any assets
or pay any dividend or make any other distribution to its shareholders or take
or permit to be taken any other action or permit to occur or exist any event or
condition if such action, event or condition would result in this Agreement, the
Loan, the use of the proceeds thereof or the other transactions contemplated
hereby violating Regulation T, U or X.
 
Section 9.6          Hedging Agreements.
 
Enter into or permit to exist, or permit any Restricted Subsidiary to enter into
or permit to exist, Hedging Agreements for the purpose of speculation and not
for the purpose of hedging risks associated with the businesses of the Parent
Borrower and its Restricted Subsidiaries.
 
Section 9.7          ERISA.
 
(a)           Terminate, or permit any of its ERISA Affiliates to terminate, any
Pension Plan under circumstances which would reasonably result in a material
liability of the Parent Borrower or any ERISA Affiliate to the PBGC, or permit
to exist the occurrence of any Reportable Event or any other event or condition
which presents a material risk of such a termination by the PBGC;
 
(b)           Engage, or permit any of its Subsidiaries or any Pension Plan to
engage, in a “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) that would reasonably result in material
liability of the Parent Borrower or any of its Restricted Subsidiaries;
 
(c)           Fail, or permit any of its Restricted Subsidiaries to fail, to
make any contribution to a Multiemployer Plan which is required by ERISA or an
applicable collective bargaining agreement in an amount which is material
(except to the extent there is a good faith dispute as to whether any
contribution is owed, the amount owed or the existence of facts that would give
rise to a withdrawal);
 
(d)           Completely or partially withdraw, or permit any of its ERISA
Affiliates to completely or partially withdraw, from a Multiemployer Plan, if
such complete or partial withdrawal will result in any material withdrawal
liability under Title IV of ERISA; or
 
(e)           Enter into any new Plan or modify any existing Plan so as to
increase its obligations thereunder which could result in any material liability
to the Parent Borrower or any ERISA Affiliate.
 
 
 
44

--------------------------------------------------------------------------------

 
 
For purposes of this Section 9.7, an amount is material if it would have a
Material Adverse Effect after aggregation with all other liabilities described
in this Section 9.7.
 
Section 9.8   Limitations on Acquisitions.
 
Acquire, or permit any Restricted Subsidiary to acquire, all or any portion of
the capital stock or other ownership interest in any Person which is not then a
Restricted Subsidiary or any assets collectively constituting a business unit of
a Person which is not then a Restricted Subsidiary, unless after giving effect
to such acquisition on a pro forma basis, no Default or Event of Default has
occurred and is continuing.
 
Section 9.9        Sale Leaseback Transactions.
 
Sell or transfer, or permit any Restricted Subsidiaries to sell or transfer, any
material property or assets owned by the Parent Borrower or any Restricted
Subsidiary on the Closing Date to any Person (other than the Parent Borrower or
any Restricted Subsidiary) with the intention of taking back a lease of such
property or assets or any similar property or assets, if the sum of (A) the
amount of Consolidated Lease Rentals, discounted to present value at 10%,
compounded annually, which would arise out of such proposed Sale and Leaseback
Transaction, plus (B) the aggregate amount of Consolidated Lease Rentals
(excluding Consolidated Lease Rentals under Leases in effect as of December 31,
2013 (and any renewal, extension or replacement thereof) and Leases with respect
to property not owned by the Parent Borrower or any Restricted Subsidiary on
such date), discounted to present value at ten percent (10%), compounded
annually, arising out of all other Sale and Leaseback Transactions to which the
Parent Borrower or any of its Restricted Subsidiaries is then a party, plus (C)
the aggregate principal amount of all Debt of the Parent Borrower or any
Restricted Subsidiary secured by Liens incurred in reliance on Section 9.2(q),
would exceed 10% of Consolidated Net Worth.
 
Section 9.10      Limitations on Investments.
 
Make or permit to exist, or permit any Restricted Subsidiary to make or permit
to exist, any Investment, other than Investments which are:
 
(a)           cash and Cash Equivalents;
 
(b)           current assets generated in the ordinary course of business;
 
(c)           accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;
 
(d)           Investments consisting of capital stock, obligations, securities
or other property received in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors;
 
(e)           advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business;
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
(f)           advances or loans to directors, officers and employees that do not
exceed $25,000,000 in the aggregate at any one time outstanding;
 
(g)           advances or loans to customers and suppliers in the ordinary
course of business in an aggregate amount consistent with the past practice of
the Person making such advance or loan;
 
(h)           loans to shareholders intended to constitute dividends on, or
payment on account of, any capital stock;
 
(i)           Investments or Support Obligations by the Parent Borrower and its
Restricted Subsidiaries existing on the Closing Date;
 
(j)           Investments by the Parent Borrower or its Restricted Subsidiaries
in any Credit Party or any other Subsidiary (provided that such Investment would
not otherwise constitute a breach of Section 9.8);
 
(k)           Support Obligations of the Parent Borrower or its Restricted
Subsidiaries for the benefit of any Credit Party or any other Subsidiary;
 
(l)           acquisitions permitted by Section 9.8 and Investments consisting
of capital stock, obligations, securities or other property received in
connection with any merger or sale permitted by Section 9.3;
 
(m)           Investments in connection with the management of Pension Plans and
other benefit plans of the Parent Borrower and its Subsidiaries (including
without limitation The Pittston Company Employee Welfare Benefit Trust);
 
(n)           Hedging Agreements permitted by Section 9.6;
 
(o)           advances or loans to any Person with respect to the deferred
purchase price of property, services or other assets in dispositions permitted
by Section 9.3; and
 
(p)           Investments of a nature not contemplated in the foregoing
subsections (a) through (o) in an aggregate amount not to exceed $100,000,000
outstanding at any time and net of any returns.
 
Section 9.11   Limitations on Priority Debt.
 
Create, issue, incur, assume, become liable in respect of or suffer to exist
Priority Debt at any time outstanding in an aggregate principal amount exceeding
12.5% of Consolidated Total Assets (determined as of the most recently ended
Fiscal Quarter for which financial statements are available).
 
Section 9.12        Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
 
 
46

--------------------------------------------------------------------------------

 
 
(a)           each Subsidiary may make Restricted Payments to the Parent
Borrower, the Guarantors and any other Person that owns an equity interest in
such Subsidiary, ratably according to their respective holdings of the type of
equity interest in respect of which such Restricted Payment is being made;
 
(b)           the Parent Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;
 
(c)           the Parent Borrower and each Subsidiary may purchase, redeem or
otherwise acquire equity interests issued by it (i) with the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common equity interests or (ii) upon the exercise of stock options or
warrants if such equity interests represent a portion of the exercise price of
such options or warrants;
 
(d)           to the extent constituting a Restricted Payment, the Parent
Borrower and its Subsidiaries may enter into and consummate transactions
otherwise expressly permitted under this Agreement; and
 
(e)           the Parent Borrower may (i) declare and pay cash dividends to its
shareholders and (ii) purchase, redeem or otherwise acquire for cash capital
stock issued by it, in each case under the preceding clauses (i) and (ii) if
immediately after giving effect thereto, (A) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (B) the
Leverage Ratio shall not be greater than 3.25 to 1.00 and (C) the Interest
Coverage Ratio shall not be less than 3.00 to 1.00; provided, however, that this
Section 9.12(e) shall not prohibit the payment of any such cash dividends to the
shareholders of the Parent Borrower within 60 days after the date of declaration
thereof, if as of the date of declaration such payment would have been permitted
under this Section 9.12(e).
 
 
ARTICLE X
 
GUARANTY
 
Section 10.1   Guaranty of Payment.
 
Subject to Section 10.8 below, each Guarantor hereby unconditionally and
irrevocably guarantees to the Lender the prompt payment of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise).  Any such payment shall be made at
such place and in the same currency as such relevant Guaranteed Obligation is
payable.  This guaranty is a guaranty of payment and not solely of collection
and is a continuing guaranty and shall apply to all Guaranteed Obligations
whenever arising.
 
Section 10.2        Obligations Unconditional.
 
The obligations of the Guarantors hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of this Agreement, or any other agreement or instrument referred to herein, to
the fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or
 
 
 
47

--------------------------------------------------------------------------------

 
 
equitable discharge or defense of a surety or guarantor.  Each Guarantor agrees
that this guaranty may be enforced by the Lender without the necessity at any
time of resorting to or exhausting any security or collateral and without the
necessity at any time of having recourse to this Agreement or any other Loan
Document or any collateral, if any, hereafter securing the Guaranteed
Obligations or otherwise and each Guarantor hereby waives the right to require
the Lender to proceed against any other Guarantor or any other Person (including
a co-guarantor) or to require the Lender to pursue any other remedy or enforce
any other right.  Each Guarantor further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against any other
Guarantor (or any other guarantor of the Guaranteed Obligations) for amounts
paid under this guaranty until such time as the Lender has been paid in full and
no Person or Governmental Authority shall have any right to request any return
or reimbursement of funds from the Lender in connection with monies received
under this Agreement.  Each Guarantor further agrees that nothing contained
herein shall prevent the Lender from suing in any jurisdiction on this Agreement
or any other Loan Document or foreclosing its security interest in or Lien on
any collateral, if any, securing the Guaranteed Obligations or from exercising
any other rights available to it under this Agreement or any instrument of
security, if any, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
any Guarantor’s obligations hereunder; it being the purpose and intent of each
Guarantor that its obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances.  Neither a Guarantor’s
obligations under this guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever (i) by an
impairment, modification, change, release or limitation of the liability of any
other Guarantor, (ii) by reason of the bankruptcy or insolvency of such other
Guarantor, (iii) by reason of the application of the laws of any foreign
jurisdiction or (iv) by reason of the location of such other Guarantor in any
foreign jurisdiction.  Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance of by the Lender upon this guaranty or acceptance of this
guaranty.  The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty.  All dealings between the
Borrowers and the Guarantors, on the one hand, and the Lender, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this guaranty.
 
Section 10.3   Modifications.
 
Each Guarantor agrees that (a) all or any part of the security which hereafter
may be held for the Guaranteed Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Lender shall not have any
obligation to protect, perfect, secure or insure any such security interests or
Liens which hereafter may be held, if any, for the Guaranteed Obligations or the
properties subject thereto; (c) the time or place of payment of the Guaranteed
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed, increased or accelerated, in whole or in part;
(d) the Borrowers and any other party liable for payment under this Agreement
may be granted indulgences generally; (e) any of the provisions of this
Agreement or any other Loan Document may be modified, amended or waived; (f) any
party (including any co-guarantor) liable for the payment thereof may be granted
indulgences or be released; and (g) any deposit balance for the credit of the
Borrowers or any other party liable for the payment of the Guaranteed
Obligations or liable upon any security
 
 
 
48

--------------------------------------------------------------------------------

 
 
therefor may be released, in whole or in part, at, before or after the stated,
extended or accelerated maturity of the Guaranteed Obligations, all without
notice to or further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.
 
Section 10.4   Waiver of Rights.
 
Each Guarantor expressly waives to the fullest extent permitted by Applicable
Law: (a) notice of acceptance of this guaranty by the Lender and of the Loan;
(b) presentment and demand for payment or performance of any of the Guaranteed
Obligations; (c) protest and notice of dishonor or of default (except as
specifically required in this Agreement) with respect to the Guaranteed
Obligations or with respect to any security therefor; (d) notice of the Lender
obtaining, amending, substituting for, releasing, waiving or modifying any Lien,
if any, hereafter securing the Guaranteed Obligations, or the Lender’s
subordinating, compromising, discharging or releasing such Liens, if any; (e)
all other notices to which the Borrowers might otherwise be entitled in
connection with the guaranty evidenced by this Article X; and (f) demand for
payment under this guaranty.
 
Section 10.5        Reinstatement.
 
The obligations of each Guarantor under this Article X shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Lender on demand for all
reasonable and documented costs and out-of-pocket expenses (including, without
limitation, reasonable and documented fees and expenses of counsel) incurred by
the Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
 
Section 10.6        Remedies.
 
Each Guarantor agrees that, as between such Guarantor, on the one hand, and the
Lender, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in Section 11.2.1 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 11.2) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Guaranteed Obligations being deemed to
have become automatically due and payable), such Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by such Guarantor.
 
Section 10.7        Subrogation.
 
Each Guarantor hereby agrees that until the payment and satisfaction in full of
all Guaranteed Obligations (other than Unasserted Contingent Obligations) it
shall not exercise any right or remedy arising by reason of any performance by
it of its guarantee in Section 10.1,
 
 
 
49

--------------------------------------------------------------------------------

 
 
whether by subrogation or otherwise, against any Credit Party, any other
guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.
 
Section 10.8   Limitation of Guaranty.
 
Notwithstanding any provision to the contrary contained herein, to the extent
the obligations of a Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
Applicable Law relating to fraudulent conveyances or transfers) then the
obligations of such Guarantor hereunder shall be limited to the maximum amount
that is permissible under Applicable Law (as now or hereinafter in effect).
 
Section 10.9   Termination of Guaranty Upon Divestiture.
 
The obligations of any Guarantor under this Article X shall automatically
terminate as to such Guarantor upon any consolidation, merger, sale or other
disposition or liquidation or dissolution permitted by Section 9.3 as a result
of which such Guarantor is no longer a Subsidiary of the Parent Borrower
immediately after the consummation of such transaction and any outstanding
amounts owing in respect of such obligations shall have been paid in full.
 
 
ARTICLE XI
 
DEFAULT AND REMEDIES
 
Section 11.1        Events of Default.
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment or order of any court or any
order, rule or regulation of any Governmental Authority or otherwise:
 
11.1.1   Default in Payment of Principal of or Interest or Fees on Loan and
Reimbursement Obligation.  The Parent Borrower shall default in any payment of
principal of, or any interest or fees on, the Loan when and as due (whether at
maturity, by reason of acceleration or otherwise), and such default shall
continue unremedied for three (3) Business Days.
 
11.1.2        Other Payment Default.  The Parent Borrower shall default in the
payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of any other amounts owing on the Loan or the payment of any other
Obligation, and such default shall continue unremedied for three (3) Business
Days after written notice thereof from the Lender.
 
11.1.3        Misrepresentation.  Any representation, warranty or statement made
or deemed to be made by any Credit Party under this Agreement, any Loan Document
or any amendment hereto or thereto or in any certificate delivered to the Lender
pursuant hereto and thereto, shall at any time prove to have been incorrect in
any material respect when made or deemed made.
 
11.1.4        Default in Performance of Certain Covenants.  The Parent Borrower
shall default in the performance or observance of any covenant or agreement
contained in Sections 9.1, 9.3, 9.5, or 9.8.
 
 
 
50

--------------------------------------------------------------------------------

 
 
11.1.5        Default in Performance of Other Covenants and Conditions.  Any
Credit Party shall default in the performance or observance of any term,
covenant, condition or agreement contained in this Agreement (other than as
specifically provided for in Sections 11.1.1 through 11.1.4) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
the earlier of a Responsible Officer having actual knowledge of such default or
receipt by the Parent Borrower of written notice thereof from the Lender.
 
11.1.6        Debt Cross-Default.  The Parent Borrower or any Restricted
Subsidiary shall (a) default in the payment when due, beyond any grace period
permitted from time to time, of any Debt (other than Debt incurred by any Credit
Party under this Agreement) heretofore or hereafter issued, assumed, guaranteed,
contracted or incurred by it, and the aggregate amount of such Debt equals or
exceeds $25,000,000 (or equivalent), (b) default in the performance or
observance of any other covenant or provision of any agreement or instrument
under or by which any Debt (other than Debt incurred by any Credit Party under
this Agreement) is created, evidenced or secured, if the effect of such default
pursuant to this clause (b) is to cause, or to permit the holder or holders of
such Debt (or a trustee or agent on its or their behalf) to cause, and such
holder or holders (or a trustee or agent on its or their behalf) do cause, such
Debt to become due prior to its stated maturity, and the aggregate amount of the
Debt the maturity of which is so accelerated pursuant to this clause (b) equals
or exceeds $25,000,000 (or equivalent), or (c) be required to prepay,
repurchase, defease or redeem any Debt (other than (A) Debt incurred by any
Credit Party under this Agreement, (B) the redemption of any preferred stock
classified as Debt pursuant to any mandatory redemption provision, and (C) any
conversion of Debt (including preferred stock classified as Debt) to capital
stock pursuant to any conversion right or option) prior to the maturity thereof
other than by regularly scheduled principal payments if the aggregate amount of
such Debt which is required to be prepaid, repurchased, defeased or redeemed
equals or exceeds $25,000,000.
 
11.1.7        Change in Control.  A Change in Control shall have occurred.
 
11.1.8        Voluntary Bankruptcy Proceeding.  Any Credit Party shall (i)
commence a voluntary case under any Debtor Relief Laws (as now or hereafter in
effect), (ii) file a petition seeking to take advantage of any Debtor Relief
Laws, (iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
 
11.1.9        Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Credit Party in any court of competent
jurisdiction seeking (i) relief under any Debtor Relief Law, (ii) any writ or
warrant of attachment, distraint or execution or similar process against all or
any substantial part of the assets of such Credit Party and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy or (iii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Credit Party or for all or any substantial part of its respective assets,
domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
 
 
 
51

--------------------------------------------------------------------------------

 
 
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under any such Debtor Relief Laws) shall be
entered.
 
11.1.10      Similar Events.  Any event occurs or any proceeding is taken with
respect to any Credit Party in any jurisdiction to which it is subject which has
an effect equivalent or similar to any of the events set forth in Sections
11.1.8 or 11.1.9.
 
11.1.11       Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $25,000,000 in any
Fiscal Year shall be entered against the Parent Borrower or any Restricted
Subsidiary by any court and such judgment or order shall not, within sixty (60)
days after entry thereof, be bonded, discharged or stayed pending appeal, or
shall not be discharged within sixty (60) days after the expiration of such
stay.
 
11.1.12       Guaranty.  At any time after the execution and delivery thereof,
the guaranty given by a Guarantor hereunder or any provision thereof shall cease
to be in full force or effect as to such Guarantor, except as provided in
Section 10.8 or Section 10.9, or such Guarantor or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under such guaranty.
 
11.1.13       Cross-Default to Revolving Credit Agreement.  An Event of Default
(as defined in the Revolving Credit Agreement) shall have occurred and be
continuing under the Revolving Credit Agreement.
 
11.1.14       ERISA.  An event described in each clause (i), (ii) and (iii)
below shall have occurred: (i) any Pension Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof under
Section 412 of the Code or Section 302 of ERISA or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code or Section 303 or 304 of ERISA, a Reportable Event shall have occurred,
a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Pension
Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Pension Plan within
the following thirty (30) days, any Pension Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
Pension Plan, any Pension Plan which is subject to Title IV of ERISA is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any Pension Plan shall terminate for purposes of Title
IV of ERISA, any Pension Plan shall have an Unfunded Current Liability, a
contribution required to be made with respect to a Pension Plan or a Foreign
Pension Plan has not been timely made, the Credit Parties or any of their
Subsidiaries or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of a Pension Plan under Section 409, 502(i), 502(1),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401 (a)(29),
4971 or 4975 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code, or the Credit Parties or any of their Subsidiaries has incurred or
is likely to incur liabilities pursuant to one or more employee welfare benefit
plans (as defined in Section 3(1) of ERISA) that provide benefits to retired
employees or other former employees (other than as required by
 
 
 
52

--------------------------------------------------------------------------------

 
 
Section 601 of ERISA) or Pension Plans or Foreign Pension Plans; (ii) there
shall result from any such event or events the imposition of a Lien, the
granting of a security interest or a liability or a material risk of such a Lien
being imposed, such security interest being granted or such liability being
incurred, and (iii) such Lien, security interest or liability, individually, or
in the aggregate, has a Material Adverse Effect.
 
Section 11.2   Remedies.
 
Upon the occurrence of an Event of Default, the Lender may:
 
11.2.1   Acceleration.  Declare the principal of and interest on the Loan at the
time outstanding, and all other amounts owed to the Lender under this Agreement
or any of the other Loan Documents and all other Obligations, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding; provided, that upon the occurrence of an Event of
Default specified in Sections 11.1.8, 11.1.9 or 11.1.10 with respect to any of
the Credit Parties, all Obligations shall automatically become due and payable.
 
11.2.2        Reserved.
 
11.2.3        Rights of Collection.  Exercise all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.
 
Section 11.3   Rights and Remedies Cumulative; Non-Waiver; etc.
 
The enumeration of the rights and remedies of the Lender set forth in this
Agreement is not intended to be exhaustive and the exercise by the Lender of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the Loan Documents or that may now or hereafter
exist in law or in equity or by suit or otherwise. No delay or failure to take
action on the part of the Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Credit
Parties, the Lender or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
ARTICLE XII
 
RESERVED
 
 
ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.1   Notices.
 
13.1.1   Method of Communication.  Except as otherwise provided in Article II,
all notices and communications hereunder shall be in writing.  Any notice shall
be effective if delivered by hand delivery or sent via facsimile, recognized
overnight courier service or certified mail, return receipt requested, and shall
be deemed to have been delivered (i) on the date of delivery if delivered by
hand, (ii) on the Business Day of (or next following) transmission when
transmitted or sent by facsimile, (iii) on the next Business Day after delivery
to a recognized overnight courier service and (iv) on the fifth Business Day
following the date sent by certified mail, return receipt requested.  A
telephonic notice to the Lender as understood by the Lender will be deemed to be
the controlling and proper notice in the event of a discrepancy with or failure
to receive a confirming written notice.  Notices and other communications to the
Lender hereunder may also be delivered or furnished by electronic communications
pursuant to procedures approved by the Lender.  The Lender or the Parent
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
13.1.2        Addresses for Notices.  Notices to any party shall be sent to it
at the following addresses, or any other address as to which all the other party
is notified in writing.
 
 

 
If to any Credit Party:
The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, VA 23226
Telephone: (804) 289-9600
Telecopier: (804) 289-9760
Attention:  Treasurer
       
If to the Lender
PNC Bank, National Association
500 First Avenue P7PFSCo4Z
Pittsburg, PA 15219
Attention:  Diane Zamulevic
Telephone:  (412) 768-7603
Telecopy:  (412) 768-9552
       
With a copy to:
The PNC Financial Services Group
800 17th Street NW
Washington, DC 20006
Attention:  Nancy Rosal Bonnell

 
 
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
 

 
 
Telephone:  (202) 835-5509
Telecopy:  (202) 835-5977

 
13.1.3   Funding Office.
 
The Lender hereby designates its office located at the address set forth in
Section 13.1.2 as the Funding Office with respect to the Loan to which payments
due are to be made and at which the Loan will be disbursed.
 
Section 13.2   Expenses, Indemnity.
 
Each party to this Agreement agrees to pay all its own fees and expenses in
connection with the Loan Documents and any amendment, modification or waiver of
the terms thereof; provided, however, that the Parent Borrower agrees to (a) pay
all reasonable and documented out-of-pocket expenses of the Lender in connection
with (i) the preparation, execution and delivery of this Agreement and each
other Loan Document, whenever the same shall be executed and delivered,
including without limitation the reasonable and documented out-of-pocket due
diligence expenses and reasonable and documented fees and disbursements of one
counsel and (ii) where applicable, the preparation, execution and delivery of
any waiver, amendment or consent by the Lender relating to this Agreement or any
other Loan Document, including without limitation reasonable and documented fees
and disbursements of counsel representing the Lender, (b) pay all reasonable and
documented out-of-pocket expenses of the Lender actually incurred in connection
with the enforcement of any rights and remedies of the Lender under the Loan
Documents, against such party, including, to the extent reasonable under the
circumstances, consulting with accountants, attorneys and other Persons
concerning the nature, scope or value of any right or remedy of the Lender
hereunder or under any other Loan Document or any factual matters in connection
therewith, which expenses shall include without limitation the reasonable fees
and disbursements of such Persons and (c) pay any civil penalty or fine assessed
by OFAC against, and all reasonable and documented costs and out-of-pocket
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Lender as a result of conduct of any Credit Party that
violates a sanction enforced by OFAC.  The Parent Borrower hereby indemnifies,
exonerates and holds the Lender and its Affiliates, officers, directors,
employees and agents (each an “Indemnitee”) free and harmless from and against
any and all losses, penalties, fines, liabilities, settlements, damages, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements, reasonable consultants’ fees and settlement costs) (collectively,
the “Indemnified Liabilities”) incurred by any Indemnitee in connection with any
claim, investigation, litigation or other proceeding (whether or not such
Indemnitee is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loan and the Loan Documents or as a
result of the breach of any of the Credit Parties’ obligations hereunder or
arising from the use by others of Information, except for any such Indemnified
Liabilities arising for the account of a particular Indemnitee by reason of the
relevant Indemnitee’s gross negligence or willful misconduct as determined by a
final and nonappealable decision of a court of competent jurisdiction.  If and
to the extent that the foregoing undertaking may be unenforceable for any
reason, the Parent Borrower hereby agrees to make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under Applicable Law.  The parties hereto acknowledge and agree
that, in the case of any claim, litigation, investigation or other proceeding to
which the
 
 
 
55

--------------------------------------------------------------------------------

 
 
indemnity in this Section 13.2 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
third party, the Parent Borrower or any other Credit Party.  This Section 13.2
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages or related liabilities or expenses arising from any
non-Tax claim.
 
Section 13.3   GOVERNING LAW.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE COMMONWEALTH OF VIRGINIA.
 
Section 13.4        Consent to Jurisdiction; Waiver.
 
Each of the parties hereto hereby irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the
Commonwealth of Virginia, the courts of the United States for the Eastern
District of Virginia, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process to any Credit Party in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Parent Borrower at its address set forth in Section 13.1.2 or at such other
address of which the Lender shall have been notified pursuant thereto, it being
agreed that, for purposes of this Agreement, the Parent Borrower is hereby
appointed as the agent for each Guarantor to receive on its behalf and its
property service of copies of the summons and complaint and any other process
which may be served in any such action or court;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by Applicable Law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 13.4 any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages); provided, however,
that nothing contained in this clause (e) shall limit the obligations of the
Borrowers to the extent such special, indirect, consequential or punitive
damages are included in a claim for which an Indemnitee is otherwise entitled to
indemnification under Section 13.2.
 
 
 
56

--------------------------------------------------------------------------------

 
 
Section 13.5        WAIVER OF JURY TRIAL.
 
EACH CREDIT PARTY AND THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 13.6   Reversal of Payments.
 
To the extent any Credit Party makes a payment to the Lender which payment or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Lender.
 
Section 13.7        Accounting Matters.
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Parent Borrower notifies the Lender that the
Credit Parties request an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Lender
notifies the Parent Borrower that its requests an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith.
 
Section 13.8        Successors and Assigns; Participations; Confidentiality.
 
13.8.1   Benefit of Agreement.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Credit Parties may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by any Credit Party without such consent shall be null and void) and
(ii) the Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with Section 13.8.2 (and any attempted assignment
or transfer by the Lender without such consent shall be null and void).
 
13.8.2   Assignment by the Lender.  The Lender may assign all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Loan at the time owing to it) with the prior written consent of the Parent
Borrower, which consent may be withheld, conditioned or delayed in its
reasonable discretion; provided, however, the Parent Borrower agrees to respond
to a request from the Lender for such consent within a reasonable period of time
not to exceed 10 Business Days from receipt of said request.
 
13.8.3   Participations.
 
 
 
57

--------------------------------------------------------------------------------

 
 
(a)           The Lender may, without the consent of the Parent Borrower, sell
participations to one or more banks or other entities (other than a natural
person or the Parent Borrower or any of its Subsidiaries) (each, a
“Participant”) in all or a portion of Lender’s rights and obligations under this
Agreement (including all or a portion of the Loan owing to it); provided that
(i) such participation shall be in an amount not less than $5,000,000, (ii) the
Lender’s obligations under this Agreement shall remain unchanged, (iii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iv) the Borrowers shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which the Lender
sells such a participation shall provide that the Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that the Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that directly affects such
Participant.  Subject to Section 13.8.3(b), the Parent Borrower agrees that each
Participant shall be entitled to the benefits and subject to the requirements of
Sections 4.7, 4.8, 4.9, 4.10.1, 4.10.3 or 13.2 to the same extent as if it were
the Lender and had acquired its interest by assignment pursuant to Section
13.8.2.
 
(b)           No Participant shall be entitled to receive any greater payment
under Sections 4.7, 4.8, 4.9, 4.10.1 or 4.10.3 than the Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the Parent Borrower specifically consents to such right.  Any Participant
that is a Foreign Lender shall not be entitled to the benefits of Sections
4.10.1 or 4.10.3 unless such Participant complies with Section 4.10.6.
 
(c)           If the Lender sells a participation, it shall, acting solely for
this purpose as a non-fiduciary agent of the Parent Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loan or other obligations under the Loan Documents (the “Participant Register”);
provided that the Lender shall not have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and the Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
 
13.8.4   Certain Pledges or Assignments.
 
The Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of the Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 13.8.4 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall (i) release the Lender from any of its obligations hereunder,
(ii) substitute any such pledgee or assignee for the Lender as a party hereto or
(iii) grant any such pledgee or assignee any rights under any Loan Document.
 
 
58

--------------------------------------------------------------------------------

 
 
Section 13.9   Disclosure of Information; Confidentiality.
 
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates,
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Applicable Laws or by
any subpoena or similar legal process (after providing notice to the Parent
Borrower, to the extent practicable, to permit an opportunity to seek a
protective order or injunctive relief), (d) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (e) with the prior written
consent of the Parent Borrower, (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 13.9 by
the Lender or (ii) becomes available to the Lender on a nonconfidential basis
from a source other than the Credit Parties unless the Lender has actual
knowledge that the disclosure of such Information by such source constituted a
breach of an obligation of such source to maintain confidentiality of such
Information, (i) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information (customarily found in
such publications) upon the Parent Borrower’s prior review and approval or (j)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about the Lender’s investment portfolio in connection with ratings
issued with respect to the Lender. For the purposes of this Section 13.9,
“Information” means all information received from the Credit Parties or any of
their Subsidiaries relating to the Credit Parties or their business, other than
any such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Credit Parties.  Any Person required to maintain the
confidentiality of Information as provided in this Section 13.9 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 13.10  Amendments, Waivers and Consents.
 
Except as set forth below, any term, covenant, agreement or condition of this
Agreement or any of the other Loan Documents may be amended or waived by the
Lender and any consent may be given by the Lender, if, but only if, such
amendment, waiver or consent is in writing signed by the Lender and, in the case
of an amendment, signed by the Credit Parties.
 
Section 13.11    Performance of Duties.
 
The Credit Parties’ obligations under this Agreement and each of the Loan
Documents shall be performed by the Credit Parties at their sole cost and
expense.
 
Section 13.12    All Powers Coupled with Interest.
 
All powers of attorney and other authorizations granted to the Lender and any
Persons designated by the Lender pursuant to any provisions of this Agreement or
any of the other Loan
 
 
 
59

--------------------------------------------------------------------------------

 
 
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations (other than Unasserted Contingent Obligations)
remain unpaid or unsatisfied.
 
Section 13.13   Acknowledgements.
 
Each of the Credit Parties hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           the Lender has no fiduciary relationship with or duty to any
Credit Party arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Lender, on one hand, and
the Credit Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties and the Lender.
 
Section 13.14        Survival of Indemnities.
 
Notwithstanding any termination of this Agreement, the indemnities to which the
Lender is entitled under the provisions of this Article XIII and any other
provision of this Agreement and the Loan Documents shall continue in full force
and effect after the payment in full of the Obligations (other than Unasserted
Contingent Obligations) and shall protect the Lender against events arising
after such payment as well as before.
 
Section 13.15        Titles and Captions.
 
Titles and captions of Articles, Sections and subsections in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
Section 13.16        Severability of Provisions.
 
Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
Section 13.17        Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of which taken together shall constitute one and the same
agreement.  Delivery of any executed counterpart of a signature page of this
Agreement by telecopy or other electronic format shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
 
 
60

--------------------------------------------------------------------------------

 
 
Section 13.18   Binding Effect; Term of Agreement.
 
13.18.1    This Agreement shall become effective at such time, on or after the
Closing Date, that the conditions precedent set forth in Section 5.1 have been
satisfied or waived and when it shall have been executed by each of the Credit
Parties and the Lender, and thereafter this Agreement shall be binding upon and
inure to the benefit of each Credit Party and the Lender, together with their
permitted successors and assigns.
 
13.18.2        This Agreement shall remain in effect from the Closing Date
through and including the date upon which all Obligations (other than Unasserted
Contingent Obligations) shall have been indefeasibly and irrevocably paid and
satisfied in full.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination.
 
Section 13.19   Inconsistencies with Other Documents; Independent Effect of
Covenants.
 
13.19.1        In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.
 
13.19.2        The Parent Borrower expressly acknowledges and agrees that each
covenant contained in Article VIII and Article IX hereof shall be given
independent effect.
 
Section 13.20   Integration.
 
This Agreement and the other Loan Documents represent the entire agreement of
the Credit Parties and the Lender with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
 
Section 13.21     USA Patriot Act Notice.
 
The Lender hereby notifies the Credit Parties that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of the Credit Parties and other information that will allow the Lender
to identify the Credit Parties in accordance with the USA Patriot Act.  Each
Borrower shall, promptly following a request by the Lender, provide all
documentation and other information that the Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.
 
[remainder of page intentionally blank]
 
 
 
 
61

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
 
 

  PARENT BORROWER:      
THE BRINK’S COMPANY
     
By:
/s/ Joseph W. Dziedzic  
Name:
Joseph W. Dziedzic  
Title:
Executive Vice President



 
 
 
 
 

 
 


Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
GUARANTORS:
     
PITTSTON SERVICES GROUP INC., a Virginia corporation
     
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Treasurer        
Notice Address
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760



 
 
 
 
 
 


Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 
 

 
BRINK’S HOLDING COMPANY, a Delaware corporation
     
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Treasurer        
Notice Address
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760



                           
 
 
 


Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
 
 

 
BRINK’S, INCORPORATED, a Delaware corporation
     
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Treasurer        
Notice Address
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760



 
 
 
 
 

 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
LENDER:
      PNC BANK, NATIONAL ASSOCIATION      
By:
/s/ Nancy R. Bonnell     
Name:
Nancy R. Bonnell     
Title:
Vice President



 
                           
                           
 
                                     
 
 
 
 
 
 
 
 

 
 


Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
Schedule 1.1(c)


Unrestricted Subsidiaries of the Parent Borrower as of Closing Date




Servicio Pan Americano de Protección C.A. (Venezuela)
Aeropanamericano, C.A.
Artes Graficas Avanzadas 98, C.A.
Blindados de Zulia Occidente, C.A.
Blindados de Oriente, S.A.
Blindados Panamericanos, S.A.
Blindados Centro Occidente, S.A.
Documentos Mercantiles, S.A.
Instituto Panamericano, C.A.
Panamericana de Vigilancia, S.A.
Transportes Expresos, C.A.
Corporacion ePago de Venezuela, C.A.
Tepuy Inmobiliaria VII, C.A.




 
 

--------------------------------------------------------------------------------

 


Schedule 6.1.6


Subsidiaries of the Parent Borrower as of Closing Date




See attached.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SUBSIDIARIES OF THE BRINK’S COMPANY
AS OF MARCH 12, 2015
 
(The subsidiaries listed below are owned 100%, directly or indirectly, by The
Brink’s Company unless otherwise noted.)
 

 
Jurisdiction
Company
of Incorporation
   
The Pittston Company
    Delaware
Glen Allen Development, Inc.
Delaware
Liberty National Development Company, LLC (32.5%)
Delaware
New Liberty Residential Urban Renewal Company, LLC (17.5%)
New Jersey
Pittston Services Group Inc.
Virginia
Brink’s Holding Company
Delaware
Brink’s, Incorporated (“BI”)
Delaware
Brink’s Delaware, LLC
Delaware
Brink’s Express Company
Illinois
Brink’s Global Payments, LLC
Delaware
Brink’s St. Lucia Ltd. (26%)
St. Lucia
Security Services (Brink’s Jordan) Company Ltd (95%)
Jordan
Servicio Pan Americano de Protección S.A. de C.V. (“Serpaprosa”) (by Trust,
 
  BI is Settlor of Trust) (99.75%)
Mexico
Inmobiliaria, A.J., S.A. de C.V. (99.75%)
Mexico
Operadora Especializada de Transportes, S.A. de C.V. (99.75%)
Mexico
Procesos Integrales en Distribución y Logística, S.A. de C.V. (99.75%)
Mexico
Aeroflash Mensajeria, S.A. de C.V. (.02%)
Mexico
Productos Panamericanos de Proteccion, S.A. de C.V. (99.75%)
Mexico
Brink’s Security International, Inc. (“BSI”)
Delaware
Brink’s Brokerage Company, Incorporated
Delaware
Brink’s C.l.S., Inc.
Delaware
Brink’s Cambodia, Inc.
Delaware
Brink’s Global Services International, Inc.
Delaware
Brink’s Global Services KL, Inc.
Delaware
Brink’s Global Services USA, Inc.
Delaware
Brink’s International Management Group, Inc.
Delaware
Brink’s Network, Incorporated
Delaware
Brink’s Vietnam, Incorporated
Delaware
Brink’s Ukraine, Inc.
Delaware
Brink’s Asia Pacific Limited
Hong Kong
Brink’s Australia Pty Ltd
Australia
Brink’s Belgium S.A.
Belgium
Cavalier Insurance Company Ltd.
Bermuda
Brink’s Global Services FZE
Dubai (UAE)
Brink’s Diamond Title DMCC
Dubai (UAE)
Brink’s Gulf LLC (49%)
Dubai (UAE)
Brink’s EMEA SAS
France
Brink’s Beteiligungsgesellschaft mbH
Germany
Brink’s Global Services Deutschland GmbH
Germany
Brink’s Sicherheit GmbH
Germany
Brink’s Far East Limited
Hong Kong
Brink’s Ireland Limited
Ireland
Brink’s Security Services Ireland Limited
Ireland
Brink’s Holdings Limited
Israel
Brink’s (Israel) Limited (70%)
Israel
Brink’s Diamond & Jewellery Services (International) (1993) Ltd.
Israel
Brink’s Global Services S.r.L.
Italy
Brink’s Japan Limited
Japan
Brink’s Luxembourg S.A.
Luxembourg
Brink’s Security Luxembourg S.A.
Luxembourg
BK Services S.a.r.l.
Luxembourg
Ets Pierre Kess et Fils S.A.
Luxembourg
Brink’s Global Services S.A. de C.V.
Mexico

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
Company
 Jurisdiction
of Incorporation
 
Brink’s International, C.V. (“BICV”, BSI is General Partner)
Netherlands
Inversiones Brink’s Chile Limitada (BICV is beneficial owner)
Chile
Inversiones Petra S.A.
Chile
Brink’s Chile, S.A. (BICV is beneficial owner)
Chile
Organismo Tecnico de Capacitacion Brink’s SpA
Chile
Brink’s de Colombia S.A. (58%, BICV is beneficial owner)
Colombia
Domesa de Colombia S.A. (70%)
Colombia
Procesos & Canje S.A. (58%)
Colombia
Sistema Integrado Multiple de Pago Electronicos S.A.
 
 (“SIMPLE S.A.”)(14.5%)
Colombia
Brink’s Canada Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Canada Limited
Canada
Brink’s Security Services, B.V.
Netherlands
Brink’s Dutch Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Hellenic Holdings, B.V. (“BHH”)
Netherlands
Athena Marathon Holdings, B.V. (“AMH”)
Netherlands
Apollo Acropolis Holdings, B.V. (“AAH”)
Netherlands
Brink’s Bolivia S.A.
Bolivia
Hermes Delphi Holdings, B.V, (“HDH”)
Netherlands
Zeus Oedipus Holdings, B.V. (“ZOH”)
Netherlands
Brink’s Hellas Commercial S.A. – Information Technology Services
 
  (“Brink’s Hellas SA”) (14.3% each BHH, AMH, AAH, HDH, ZOH,
 
     Brink’s Dutch Holdings, B.V., Brink’s Canada Holdings, B.V.)
Greece
Brink’s Hermes Cash & Valuable Services S.A.
 
  (“Brink’s Cash & Valuable Services SA”)
Greece
Brink's Hellas Guarding & Cash Services Joint VentureAnonymi Etairia
 
Greece
Brink’s Hermes Security Services SA (“Brink’s Security
 
  Services S.A.”)
Greece
Brink’s Hermes Aviation Security Services S.A.
 
  (“Brink’s Aviation Security Services S.A.”) (70%)
Greece
Hellenic Central Station SA - Reception & Processing
 
  Centre of Electronic Signals (“Hellenic Central Station”)
 
  (10%)
Greece
BHM Human Resources Mexico Holding, S.A. de C.V.
Mexico
Servicios Administrativos Consolidados BM de Mexico, S.A. de C.V.
Mexico
BM Control y Administracion de Personal, S.A. de C.V.
Mexico
BHM Human Resources Solutions B.V.
Netherlands
Brink’s Argentina S.A.
Argentina
Brink’s Seguridad Corporativa S.A. (98%)
Argentina
Brink’s India Private Limited
India
Brinks Mongolia LLC (51%)
Mongolia
Brink’s RUS Holding B.V. (70%)
Netherlands
Limited Liability Company Brink’s Management (70%)
Russian Federation
Limited Liability Company Brink’s (70%)
Russian Federation
Non Banking Credit Organization BRINKS (Limited Liability
Russian
  Company) (70%)
Federation
San Rafael Representaciones S.A.C.
Peru
Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner)
Venezuela
Aeropanamericano, C.A. (61%)
Venezuela
Aero Sky Panama, S.A. (61%)
Panama
Artes Graficas Avanzadas 98, C.A. (61%)
Venezuela
Blindados de Zulia Occidente, C.A. (61%)
Venezuela
Blindados de Oriente, S.A. (61%)
Venezuela
Blindados Panamericanos, S.A. (61%)
Venezuela
Blindados Centro Occidente, S.A. (61%)
Venezuela
Documentos Mercantiles, S.A. (61%)
Venezuela
Instituto Panamericano, C.A. (61%)
Venezuela
Intergraficas Panama, S.A. (61%)
Panama

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
Company
 Jurisdiction
of Incorporation
 
Panamericana de Vigilancia, S.A. (61%)
Venezuela
Transportes Expresos, C.A. (61%)
Venezuela
Brink’s Panama S.A.
Panama
Business Process Intelligence Inc.
Panama
Brink’s Global Services Poland Sp.zo.o.
Poland
Brink’s Puerto Rico, Inc.
Puerto Rico
Brink’s International Holdings AG
Switzerland
Bolivar Business S.A.
Panama
Domesa Courier Corporation
Florida
Panamerican Protective Service Sint Maarten, N.V.
Sint Maarten
Radio Llamadas Panamá, S.A.
Panama
Servicio Panamericano de Protección Curacao, N.V.
Curacao
Domesa Curacao, N.V.
Curacao
Domesa Servicio Pan Americano de Proteccion
 
  Brink’s Aruba, N.V.
Aruba
Servicio Panamericano de Vigilancia Curacao, N.V.
Curacao
Brink’s France SAS
France
Brink’s (Mauritius) Ltd
Mauritius
Brink’s Antilles S.A.R.L.
Guadeloupe
Brink’s Contrôle Sécurité Réunion S.A.R.L.
St. Denis
Brink’s Évolution S.A.R.L.
France
Est Valeurs SAS
France
Brink’s Formation S.A.R.L.
France
Brink’s France Finance SAS
France
Brink’s Madagascar S.A. (60%)
Madagascar
Brink’s Maroc S.A.S.
Morocco
Brink’s Qatar L.L.C. (49%)
Qatar
Brink’s Réunion S.A.R.L.
St. Denis
Brink’s Security Services SAS
France
Brink’s Teleservices SAS
France
Brink’s Software Services et Solutions SAS
France
Cyrasa Servicios de Control SA
Spain
Maartenval NV
Sint Maarten
Protecval S.A.R.L.
France
Security & Risk Management Training Centre Ltd
Mauritius
VDH Gold SARL
France
Brink’s Global Holdings B.V.
Netherlands
A.G.S. Groep B.V.
Netherlands
AGS Freight Watch B.V.
Netherlands
AGS-SecuTrans B.V.
Netherlands
Brink’s Regional Services B.V.
Netherlands
Brink’s Trading Ltd.
Israel
Brink’s Global Services Antwerp
Belgium
Brink’s Global Services Pte. Ltd.
Singapore
Brink’s Kenya Limited
Kenya
Brink’s Switzerland Ltd.
Switzerland
Brink’s Diamond & Jewelry Services BVBA
Belgium
DDX Trading NV (25.25%)
Belgium
Transpar – Brink’s ATM Ltda.
Brazil
BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda.
Brazil
Brink’s-Seguranca e Transporte de Valores Ltda.
Brazil
BVA-Brink’s Valores Agregados Ltda.
Brazil
Brink’s Hong Kong Limited
Hong Kong
Brink’s (Shanghai) Finance Equipment Technology Services Co. Ltd.
China
Brink’s Diamond (Shanghai) Company Limited
China
Brink’s Jewellery Trading (Shanghai) Company Limited
China
Brink’s Security Transportation (Shanghai) Company Limited
China
Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%)
Korea
Brink’s Singapore Pte Ltd
Singapore
BVC Diamond and Jewellery Services LLP
India
Brinks (Southern Africa) (Proprietary) Limited
South Africa

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Brinks Armoured Security Services (Proprietary) Limited
South Africa
Brink’s e-Pago Tecnologia Ltda.
Brazil
Redetrel – Rede Transacoes Eletronicas Ltda.
Brazil
ePago International Inc.
Panama
Corporación ePago de Venezuela, C.A.
Venezuela
e-Pago de Colombia S.A. (75%)
Colombia
Brink’s ePago S.A. de C.V.
Mexico
Brink’s Global Services (BGS) Botswana (Proprietary) Limited
Botswana
Brink’s Macau Limited
Macao
Brink’s Trading (Taiwan) Co., Ltd.
Taiwan
Brink’s Taiwan Security Limited
Taiwan
Brink’s (Thailand) Limited (40%)
Thailand
Brink’s Global Technology Limited
Thailand
Brink’s Guvenlik Hizmetleri Anonim Sirketi
Turkey
Brink’s (UK) Limited
U.K.
Brink’s Limited
U.K.
Brink’s (Scotland) Limited
U.K.
Brink’s Limited (Bahrain) EC
Bahrain
Brink’s Security Limited
U.K.
Quarrycast Commercial Limited
U.K.
Brink’s Global Services, Ltd.
U.K.
Tepuy Inmobiliaria VII, C.A.
Venezuela
BAX Holding Company
Virginia
Brink’s Administrative Services Inc.
Delaware
Pittston Minerals Group Inc.
Virginia
      Pittston Coal Company
Delaware
Heartland Coal Company
Delaware
Maxxim Rebuild Company, Inc.
Delaware
Pittston Forest Products, Inc.
Virginia
Addington, Inc.
Kentucky
Appalachian Mining, Inc.
West Virginia
Molloy Mining, Inc.
West Virginia
Vandalia Resources, Inc.
West Virginia
Pittston Coal Management Company
Virginia
Pittston Coal Terminal Corporation
Virginia
Pyxis Resources Company
Virginia
HICA Corporation
Kentucky
Holston Mining, Inc.
West Virginia
Motivation Coal Company
Virginia
Paramont Coal Corporation
Delaware
Sheridan-Wyoming Coal Company, Incorporated
Delaware
Thames Development Ltd.
Virginia
Buffalo Mining Company
West Virginia
Clinchfield Coal Company
Virginia
Dante Coal Company
Virginia
Eastern Coal Corporation
West Virginia
Elkay Mining Company
West Virginia
Jewell Ridge Coal Corporation
Virginia
Kentland-Elkhorn Coal Corporation
Kentucky
Meadow River Coal Company
Kentucky
Pittston Coal Group, Inc.
Virginia
Ranger Fuel Corporation
West Virginia
Sea “B” Mining Company
Virginia
Pittston Mineral Ventures Company
Delaware
           PMV Gold Company
Delaware
Pittston Mineral Ventures International Ltd.
Delaware
Mineral Ventures of Australia Pty Ltd.
Australia
   

 
NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.
 
 
 
 


 
4

--------------------------------------------------------------------------------

 




Schedule 9.2


Liens as of Closing Date




1.  
Liens on facilities and equipment of the Parent Borrower and certain of its
Restricted Subsidiaries representing Capital Lease obligations in the aggregate
amount of approximately $64,899,000.

 




 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
FORM OF GUARANTOR JOINDER AGREEMENT
 
THIS GUARANTOR JOINDER AGREEMENT (the “Agreement”), dated as of ______________,
20__, is by and between _____________________, a _____________ (the “Applicant
Guarantor”), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Lender under
that certain Credit Agreement, dated as of March 12, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among THE BRINK’S COMPANY, a Virginia corporation (the “Parent Borrower”),
certain of the Parent Borrower’s Subsidiaries from time to time party thereto,
and PNC BANK, NATIONAL ASSOCIATION (the “Lender”).
 
The Applicant Guarantor has indicated its desire to become a Guarantor pursuant
to Section 8.10 of the Credit Agreement.
 
Accordingly, the Applicant Guarantor hereby agrees as follows the Lender:
 
1. The Applicant Guarantor hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Applicant Guarantor will be deemed to be a
party to the Credit Agreement and a Guarantor for all purposes of the Credit
Agreement, and shall assume and have all of the obligations of a Guarantor
thereunder as if it has executed the Credit Agreement.  The Applicant Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement applicable to
a Guarantor.
 
2. The Applicant Guarantor acknowledges and confirms that it has received a copy
of the Credit Agreement and the Schedules and Exhibits thereto.
 
3. The Parent Borrower confirms that all of its obligations under the Credit
Agreement are, and upon the Applicant Guarantor becoming a Guarantor shall
continue to be, in full force and effect.
 
4. The Parent Borrower and the Applicant Guarantor agrees that at any time and
from time to time, upon the written request of the Lender, it will execute and
deliver such further documents and do such further acts and things as the Lender
may reasonably request in order to effect the purposes of this Agreement.
 
5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
 
6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE COMMONWEALTH OF VIRGINIA.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, each of the Applicant Guarantor and the Parent Borrower has
caused this Guarantor Joinder Agreement to be duly executed by its duly
authorized representative, and the Lender, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.
 
 
APPLICANT GUARANTOR:
[_______________________________________________________]
     
By:
   
Name:
   
Title:
       
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:\
     
Acknowledged and accepted:
   
PNC BANK, NATIONAL ASSOCIATION, as Lender
     
By:
   
Name:
   
Title:
 




 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
FORM OF NOTICE OF PREPAYMENT
 
Dated as of: __________, 20__
 
PNC Bank, National Association
500 First Avenue P7PFSCo4Z
Pittsburgh, PA 15219
Attention:  Diane Zamulevic


 
Ladies and Gentlemen:
 
This irrevocable Notice of Prepayment is delivered to you under Section 2.4.3 of
the Credit Agreement, dated as of March 12, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among THE BRINK’S
COMPANY, a Virginia corporation (the “Parent Borrower”), certain of the Parent
Borrower’s Subsidiaries from time to time party thereto, and PNC BANK, NATIONAL
ASSOCIATION (the “Lender”).
 
1.           The Parent Borrower hereby provides notice to the Lender that it
intends to make a prepayment on the Loan.
 
2.           The Parent Borrower shall prepay the above-referenced Loan on the
following Business Day: _____________ (Complete in accordance with Section 2.4.3
of the Credit Agreement).  Such prepayment shall be in the following amount
$______________________.
 
3.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
[remainder of this page intentionally left blank]
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the date first set forth above.
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 


